Name: COUNCIL REGULATION (EEC) No 1572/93 of 14 June 1993 temporarily suspending the autonomous Common Customs Tariff duties on a number of industrial products (in the microelectronics and related sectors)
 Type: Regulation
 Subject Matter: tariff policy;  EU finance;  electronics and electrical engineering
 Date Published: nan

 28 . 6 . 93 Official Journal of the European Communities No L 156/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1572 / 93 of 14 June 1993 temporarily suspending the autonomous Common Customs Tariff duties on a number of industrial products ( in the microelectronics and related sectors ) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas, taking account of the difficulties involved in accurately assessing the development of the economic situation in the sectors concerned in the near future, these suspension measures should be taken only temporarily , by fixing their period of validity by reference to the interests of Community production ,Having regard to the Treaty establishing the European Economic Community , and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas production of the products referred to in this Regulation is at present inadequate or non-existent within the Community and producers are thus unable to meet the needs of user-industries in the Community; HAS ADOPTED THIS REGULATION: Article 1 The autonomous Common Customs Tariff duties for the products listed in the Annexes shall be suspended at the level indicated in respect of each of them. These suspensions shall apply from:  1 July to 31 December 1993 for the products referred to in Table I , 1 July 1993 to 30 June 1994 for the products referred to in Table II . Whereas it is in the Community s interest in certain cases to suspend the autonomous Common Customs Tariff duties only partially , particularly because of the existence of Community production , and in other cases to suspend them completely; Article 2 This Regulation shall enter into force on 1 July 1993 . Whereas suspension of these autonomous duties shall be decided by the Community; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 14 June 1993 . For the Council The President J. TR0JBORG So L 156 /2 Official Journal of the European Communities 28 . 6 . 93 ANNEX TABLE I CN code TARIC Description Rate of autonomous duty (% ) ex 8471 93 51 *40 Drive-unit for rewritable optical phase change discs with an external diameter of 13,34 cm (5,25 inch), for use in the manufacture of peripheral storage units, with a total storage capacity not exceeding 1 gigabyte (a ) 0 ex 8471 93 51 *50 Drive-unit for magneto-optical discs with an external diameter of 13,34 cm (5,25 inch), for use in the manufacture of peripheral storage units , with a total storage capacity not exceeding 2 gigabytes (a) 0 ex 8471 93 60 *10 Twin reel drive-unit of the 8 mm cartridge type, for use in the manufacture of magnetic tape storage units ( a) 0 ex 8471 99 90 * 10 Optical reader for reading alphanumeric dot-matrix printing characters and converting them into electrical signals , comprising a read head containing an optical detector, an amplifier , a focusing lens and two lamps, linked by one or two flat cables to a central module the dimensions of which do not exceed 200 x 220 mm, comprising a printed circuit board on which are mounted a microprocessor, an image recognition circuit and an analogue-to-digital converter 0 ex 8473 30 10 *20 Processor of ECL technology, consisting of not more than 336 monolithic integrated circuits , each comprising not more than 15 000 programmable logic arrays, mounted on one or both sides of a multiple printed circuit , contained in a housing attached to a cooling plate or enclosed between two cooling plates, the overall exterior dimensions of which do not exceed 148 x 560 x 594 mm and bearing:  an identification marking consisting of or including one of the following combinations of figures or of figures and letters : 001B-3035-H002 52-203619 52-203621 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8473 30 10 *50 Assembly for disc storage units of Winchester technology, comprising a 2- or 4-channel read /write monolithic integrated circuit for magnetic head signals mounted with discrete components on a flexible printed circuit 0 ex 8473 30 10 *60 Microprocessor of C-MOS technology, with a processing capacity of 32 bits , with a 32-bit external data-bus and a 32-bit external address-bus, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 48 x 48 mm, mounted on a printed circuit and with decoupling capacitors , with not more than 208 connections and bearing:  an identification marking consisting of or including the following combination of figures: 80386 or  other identification markings relating to devices complying with the abovementioned description 0 28 . 6 . 93 Official Journal of the European Communities No L 156/ 3 CN code TARIC Description Rate of autonomous duty (% ) ;x 8473 30 10 *70 Microprocessor of C-MOS technology , with a processing capacity of 32 bits , coomprising a bus controller and a memory controller, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 48 x 48 mm, and with decoupling capacitors, with not more than 293 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 390 Z 50 or  other identification markings relating to devices complying with the abovementioned description 0 :x 8473 30 10 *80 Microcontroller or microcomputer of C-MOS technology , with a processing capacity of 32 bits , comprising 2 random-access memories (RAMs) with a total storage capacity of 64 Kbits and a read only memory, non-programmable (ROM) with a storage capacity of 128 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 69 x 74 mm, and with decoupling capacitors, with not more than 325 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 320 C 40 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8473 30 90 * 15 Metal ball coated with plastic or rubber material , with a diameter not exceeding 26 mm and a weight of 38 g or more , for use in the manufacture of a pointing device (so-called 'mouse') (a ) 0 ex 8473 30 90 *20 Ferrite magnetic heads of Winchester technology , for hard disc file-peripherals as well as carrying arms equipped with such magnetic heads , capable of recording to a density of 10 tracks or more per mm 0 ex 8473 30 90 *25 Pointing device (so-called 'trackball'), the exterior dimensions of which do not exceed 17 x 27 X 47 mm, with a weight not exceeding 31 g, consisting of printed circuit on which are mounted an optical encoder in the form of a monolithic integrated circuit and a housing comprising a ball with a diameter not exceeding 19 mm and a retainer ring, for use in the manufacture of products falling within subheading 8471 20 20 (a ) 0 ex 8473 30 90 *30 Read /write assembly for hard disc storage units , comprising ferrite magnetic heads of Winchester technology , mounted on a carrier arm, connected via a flexible printed circuit to a metal bracket upon which are mounted:  a flexible printed circuit upon which is mounted an amplifier for read /write signals , in the form of an integrated circuit ,  a printed circuit socket 0 ex 8473 30 90 *45 Rotor arm without electronic components, for read/write assemblies of hard disk storage units 0 ex 8473 30 90 *55 Data storage assembly (Head /Disc/Assembly) for disc storage units, with a data transfer rate per second of 4,2 megabytes , comprising read/write heads and 9 rigid magnetic discs with an external diameter not exceeding 24,2 cm (9,5 inch) with a total storage capacity , formatted, of 2 838 megabytes , the whole incorporated in a single hermetically sealed housing 0 No L 156 /4 Official Journal of the European Communities 28 . 6 . 93 CN code TARIC Description Rate of autonomous duty (% ) ex 8501 10 99 *53 DC motor , brushless, with a typical running torque of 0,0003 Nm, with a coupling flange of a diameter of 6,8 mm ( ± 0,1 mm) and a chuck of a diameter of 12 mm ( ± 1 mm), with an external rotor, a three-phase winding , a rated speed of 4 800 ( ± 1 % ) rpm and a supply voltage of 4 V ( ±25 % ) 0 ex 8501 10 99 *54 DC motor , with brushes , with a typical running torque of 0,0015 Nm ( ±0,0005 Nm), with a shaft of a diameter of 2 mm ( ± 0,004 mm), with an internal rotor , a rated speed of 2 050 ( ± 11 % ) rpm and a supply voltage of 2,5 V ( ± 60 % ou -60 % / + 140 % ) 0 ex 8501 10 99 *55 DC motor , with brushes , with a typical running torque of 0,0058 Nm ( ± 0,001 Nm), with a chuck of a diameter of 2 mm ( ±0,004 mm), with an internal rotor , a rated speed of 2 270 ( ± 10 % ) rpm and a supply voltage of 4,5 V (-67 % / + 100 % ) 0 ex 8504 40 98 * 10 Direct current to direct current converter, with diodes not in cascade connection , with an input voltage range not exceeding 72 V, contained in a housing with not more than 16 connections 0 ex 8518 30 90 * 10 Headphone and earphone for hearing aids , contained in a housing the exterior dimensions of which , excluding connecting points, do not exceed 5x6x8 mm 0 ex 8522 90 91 " *92 Electronic assembly for a laser read-head of a compact disc player, comprising:  a flexible printed circuit ,  a photo-detector , in the form of a monolithic integrated circuit , contained in a housing ,  2 connectors ,  not more than 1 transistor,  not more than 3 variable and 4 fixed resistors,  not more than 5 capacitors , the whole mounted on a support 0 ex 8522 90 99 *92 Thinfilm recording/reproducing device fixed on a non-magnetic substrate, having 9 parallel channels for digital signals and 2 channels for analogue signals , for use in the manufacture of magnetic heads for digital sound recording and digital / analogue sound - reproducing apparatus of the cassette-type ( a) 0 ex 8528 20 20 * 10 Video monitor comprising:  a flat screen monochrome cathode-ray tube with a diagonal measurement of the screen of 100 mm or more but not exceeding 110 mm and equipped with a deflector yoke, and  a printed circuit on which are mounted a deflection unit , a video-amplifier and a transformer , the whole mounted on a chassis, for the manufacture of video entry-phones (a) 0 ex 8529 90 98 *93 Voltage-controlled oscillator , having an oscillation- frequency of 915 MHz or more at 4,5 V and not exceeding 890 MHz at 1 V , contained in a housing the exterior dimensions of which do not exceed 5x10x15 mm, with not more than 4 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : VW995S05 or  other identification markings relating to devices complying with the abovementioned description 0 28 . 6 . 93 Official Journal of the European Communities No L 156 /5 CN code TARIC Description Rate of autonomous duty (% ) :x 8529 90 98 *94 Assembly consisting of a lens unit , having an adjustable focal length of 5 ,7 nun or more but not exceeding 65 mm and comprising a zoom encoder, a stepping motor unit , a zoom motor unit, an iris motor unit and a photo interrupter 0 :x 8529 90 98 *95 Video recording and reproducing assembly, comprising a tape deck mechanism of the cassette type, comprising a DC motor , for use in the manufacture of products falling within . heading 8525 (a ) 0 :x 8529 90 98 *96 Assembly comprising a lens unit , having a focal length of 3,6 mm, an interline charge-coupled image sensor having 291 000 photosensitive cells , and integrated circuits, the whole mounted on 2 printed circuits linked via a cable 0 ;x 8529 90 98 *97 Assembly consisting of a monochrome cathode-ray tube with a diagonal measurement of the screen of 165 mm or more but not exceeding 230 mm and a concave focus lens mounted on a liquid-filled cooling armature, for use in the manufacture of television projection equipment (a) 0 :x 8531 20 90 *20 Liquid crystal display (LCD) with an active matrix and 640 x 400 pixels (monochrome) or 640 x 480 pixels (colour), consisting of a layer of liquid crystals between two glass sheets or plates , mounted on a printed circuit board comprising electronic components providing drive and/or control functions 0 ;x 8531 20 90 *30 Passive liquid crystal display (LCD), consisting of a layer of liquid crystals between two glass sheets or plates with 256 000 dots or more , mounted on a printed circuit board comprising electronic components providing drive and/or control functions 0 sx 8533 40 10 *91 Potentiometer consisting of carbon resistors with a total resistance of 20 Kohm or more but not exceeding 250 Kohm, fitted with a DC motor having a running torque of 0,01 Nm or more but not exceeding 0,045 Nm and an operating current of 150 mA at 4,5 V 0 ;x 8534 00 19 *94 Printed circuit , consisting of 31 conductor elements fixed on a flexible plastic film, for use in the manufacture of magnetic heads for digital sound recording and digital / analogue sound reproducing apparatus of the cassette-type (a) 0 tx 8534 00 19 *95 Printed circuit , consisting of conductor elements fixed on a flexible plastic film, with a trace width of 0,095 mm or more but not exceeding 0,155 mm and a trace pitch of 0,095 mm or more but not exceeding 0,305 mm, for use in the manufacture of electronic calculating machines (a) 0 ix 8534 00 90 *93 Printed circuit on one or both sides of a ceramic substrate, consisting of conductor elements , contacts and resistors, incorporating connections isolated in vitrified layers, the dimensions of which do not exceed 45 x 45 mm, with not more than 550 connections 0 sx 8536 50 19 *92 Membrane Switch on a multilayer flexible plastic film, consisting of a layer with silver conductor patterns , a layer of graphite conductor patterns, a layer with a dielectric pattern, a layer with a pattern of silver interconnections (jumpers) and a layer with a solder pattern, for use in the manufacture of electronic calculating machines (a) 0 2x 8536 90 80 *91 Elastomeric connectors , consisting of conductor elements coated with gold and fixed on a substrate of rubber 0 sx 8540 91 00 *92 Slit mask, consisting of vertical slits with a distance between slits of 0,78 mm ( ± 0,08 mm) and a diagonal dimension of either 61,5 cm ( ±0,5 cm) or 71 cm ( ±0,5 cm) or 79,5 cm ( ±0,5 cm) 0 No L 156 / 6 Official Journal of the European Communities 28 . 6 . 93 CN code TARIC Description Rate of autonomous duty (% ) ex 8541 60 00 *93 Piezo-electric crystal oscillating at a frequency of 4 MHz or more but not exceeding 60 MHz, contained in a housing and with not more than 4 connections 0 ex 8542 11 01 *40 Wafer , not yet cut into chips, consisting only of microprocessors with an arithmetic-logic unit (A1U ) with a processing capacity of 16 bits and an 8-bit data-bus , comprising a random-access memory (RAM) with a storage capacity not exceeding 2 Kbits but not comprising a read only memory , non-programmable (ROM), for the manufacture of goods of subheading 8542 11 64 contained in a housing the exterior dimensions of which do not exceed 18 x 59 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 78C10 or  other identification markings relating to devices complying with the abovementioned description (a) 0 ex 8542 11 01 *60 Wafer, not yet cut into chips , consisting only of microcontrollers or microcomputers with a processing capacity of 4 bits , for the manufacture of goods of subheading 854211 71 contained in a housing the exterior dimensions of which do not exceed 24 x 59 mm, with not more than 80 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or of figures and letters : 7507 75006 75216 75306 75316 75P216 7508 75108 75217 75308 75512 75P308 75004 75116 75304 75312 75516 75P316 or  other identification markings relating to devices complying with the abovementioned description (a) 0 ex 8542 11 01 *70 Wafer , not yet cut into chips , consisting only of display controllers and character generators (DCCG), for liquid-crystal dot-matrix display system, for the manufacture of . goods of subheading 8542 11 82 contained in a housing the exterior dimensions of which do not exceed 24 x 26 mm, with not more than 80 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures : 7228 7229 or  other identification markings relating to devices complying with the abovementioned description (a) 0 ex 8542 11 01 * 80 Wafer , not yet cut into chips, consisting only of a programmable logic device , for the manufacture of goods of subheading 8542 11 80 contained in a housing the exterior dimensions of which do not exceed 64 x 64 mm, with not more than 300 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : XC 2018 XC 3030 XC 3090 XC 4004 XC 4008 XC 4016 XC 2064 XC 3042 XC 4002 XC 4005 XC 4010 XC 4020 XC 3020 XC 3064 XC 4003 XC 4006 XC 4013 or  other identification markings relating to devices complying with the abovementioned description (a ) 0 28 . 6 . 93 Official Journal of the European Communities No L 156 / 7 Rate of CN code TARIC Description autonomous duty (% ) :x 8542 11 16 *01 Pseudo-static random-access memory of C-MOS technology (C-MOS PS-RAM), with . a storage capacity of 4 Mbits and an access time not exceeding 100 ns , comprising a timing pulse generator and a refresh control circuit, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 1'2 x 22 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : HM 658512 or  other identification markings relating to devices complying with the abovementioned description These devices are for the manufacture of portable computers, capable of operating without an external source of power (a) 0 ;x 8542 11 16 *02 Dynamic random-access meftiory of C-MOS technology (C-MOS D-RAM), with a storage capacity of 256 K x 16 bits and an access time not exceeding 80 ns , in the form of a monolithic integrated- circuit , contained in a housing the exterior dimensions of which do not exceed 11 x27 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including one of the following combinations , of figures and letters : MT 4C16256 PD 424260 PD 424170 or . -  other identification markings relating to devices complying with the abovementioned description 10 :x 8542 11 16 *03 Dual port dynamic random-access memory of C-MOS technology (C-MOS D-RAM), with data registers and a serial read output control , with a storage capacity of 256 Kx 16 bits and an access time not exceeding 80 ns , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 13 x27 mm, with not more than 64 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: MT 42C256 TMS 5S160 TMS 55165 or  other identification markings relating to devices complying with the abovementioned description 0 :x 8542 11 16 *04 Dynamic random-access memory of C-MOS technology (C-MOS D-RAM), with a storage capacity of 240 K x 12 bits , with separate in- and outputs and serial shift registers (so-called field memories), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 19 mm, with not more than 36 connections and bearing :  an identification marking consisting of or including the following combination of figures and letters : TMS 4C2970 or  other identification markings relating to devices complying with the abovementioned description 0 No L 156 / 8 Official Journal of the European Communities 28 . 6 . 93 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 18 *01 - Dynamic random-access memory of C-MOS technology (C-MOS D-RAM), with a storage capacity of 256 K x 18 bits and an access time not exceeding 80 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 11 x27 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : PD 424280 or  other identification markings relating to devices complying with the abovementioned description 10 ex 8542 11 18 *02 Dynamic random-access memory of C-MOS technology (C-MOS D-RAM), with a storage capacity of 512 K x 9 bits and an access time not exceeding 100 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 12 x 19 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TMS 44900 or  other identification markings relating to devices complying with the abovementioned description 10 ex 8542 11 21 * 12 Static random-access memory (S-RAM) with a storage capacity not exceeding 4 Kbit , superimposed bit-for-bit on an electrically erasable , programmable, read only memory (E2PROM), in the form of a, monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x39 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : X 2001 X 2004 X 2210 X 2443 X 2002 X 2201 A X 2212 X 2444 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 21 * 13 Static random access memory (S-RAM) with a storage capacity of 16 Kbits , superimposed bit-for-bit on an electrically erasable , programmable, read only memory (E2PROM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16x43 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : X 20C16 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 21 *37 Non-volatile static random access memory of C-MOS technology (C-MOS non-volatile S-RAM), with a capacity of 16 Kbits and an internal energy source , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 19x40 mm, with not more than 28 connections and bearing: 28 . 6 . 93 Official Journal of the European Communities No L 156 / 9 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 21  an identification marking consisting of or including one of the following combinations (cont'd) of figures and letters : DS 1220 Y MK 48 Z 02 or  other identification markings relating to devices complying with the abovementioned description 7 ex 8542 11 21 *'42 Static random-access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 32 Kbits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 18x63 mm, with not more than 48 connections and bearing:  an identification marking consisting of or including one of the following combinations - of figures and letters : IDT 7134 TC 5532 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 23 *'21 Non-volatile static random-access memory of C-MOS technology (C-MOS non-volatile S-RAM), with a storage capacity of 256 Kbits and an internal energy source , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 19 x 40 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : BQ 4011 DS 1230 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 23 *24 Static random-access memory of BiMOS technology (BiMOS S-RAM), with a storage capacity of 256 Kbits and an access time not exceeding 20 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 21 x38 mm, with not more than 52 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7B153 CY7B155 HM 6709 A MCM 6709 TC 55B464 CY7B154 CY7B156 MCM 6708 TC 55B328 TC 55B465 or . -  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 25 *01 Static random-access memory of BiMOS technology (BiMOS S-RAM), with a storage capacity of 288 Kbits and an access time not exceeding 40 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20x41 mm, with not more than 52 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7B173 CY7B174 PD 46730 TC 55B329 or  other identification markings relating to devices complying with the abovementioned description 0 28 . 6 . 93No L 156 / 10 Official Journal of the European Communities Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 25 *08 Static random-access cache memory of BiMOS technology (BiMOS S-Cache-RAM), with a total storage capacity of 320 Kbits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 26 x 26 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including one of the following combination of figures and letters : ¢ PD 46710 PD 46741 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 25 * 10 Static random-access memory (S-RAM), with a storage capacity of 1 Mbit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x47 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CXK581020 CY7C108 HM 624257 TC 551001 CY7C101 CY7C109 M5M 51004 TC 55B4256 CY7C102 EDI 88128 M5M 51008 TC 55B4257 CY7C106 HM 621100A MCM 6228 TC 55B8128 CY7C107 HM 624256 MT 5C1008 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 25 * 12 Non-volatile static random-access memory of C-MOS technology (C-MOS non-volatile S-RAM), with a storage capacity of 1 Mbit and an internal energy source, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 19 x 44 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : BQ 4013 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 27 *03 Non-volatile static random-access memory of C-MOS technology (C-MOS non-volatile S-RAM), with a storage capacity exceeding 1 Mbit, with an internal energy source, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 19 x 54 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : BQ 4014 BQ 4015 BQ 4024 BQ 4025 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 31 *02 Read only memory , non-programmable of C-MOS technology (C-MOS ROM), with a storage capacity exceeding 1 Mbit, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20 x 56 mm, with not more than 64 connections and bearing: 28 . 6 . 93 Official Journal of the European Communities No L 156/ 11 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 31  an identification marking consisting of or including one of the following combinations (cont'd) of figures and letters: HN 62334 LH 534P00 MB 834 200 PD 23C16000 HN 62434 MB 831620 MB 838000 TC 5316200 LH 534500 MB 834000 MB 838200 TC 534 200 LH 534K00 MB 834100 PD 23C8000 TC 538200 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 42 *02 UV erasable , programmable , read only memory (EPROM) of N-MOS (including H-MOS) technology (N/H-MOS EPROM), with a storage capacity not exceeding 256 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 14 x 39 mm, with a quartz window on the upper surface and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : M 2716 M 2732 A M 2764 M 27128M 27256 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 42 *03 Flash electrically erasable, programmable , read only memory (Flash-E2PROM) with a storage capacity of 16 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 9x14 mm, with not more than 1 8 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TMS 29 F 816 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 42 *21 UV erasable or non-erasable , programmable , read only memory (EPROM or PROM), ex 8542 11 59 *61 with a storage capacity of 256 Kbits and an access time of less than 80 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 32 connections , with or without a quartz window on the upper surface and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY 7C 271 CY 7C 274 CY 7C 277 CY 7C 279 XC 17256 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 44 *02 UV erasable , programmable , read only memory (EPROM) of N-MOS (including H-MOS) technology (N/H-MOS EPROM), with a storage capacity of 512 Kbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 14 x 39 mm, with a quartz window on the upper surface and bearing:  an identification marking consisting of or including the following combination of figures and letters : M 27512 or  other identification markings relating to devices complying with the abovementioned description 0 28 . 6 . 93No L 156 / 12 Official Journal of the European Communities j [- t: Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 44 *03 UV erasable or non-erasable, programmable , read only memory (EPROM or PROM) ex 8542 11 59 *01 with a storage capacity of 1 Mbit, comprising address and data latches , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16x38 mm, with not more than 32 connections , with or without a quartz window on the upper surface and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : TMS 87C110 TMS 87PC110 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 44 *04 UV erasable or non-erasable, programmable , read only memory (EPROM or PROM), ex 8542 11 59 *04 with a storage capacity of 512 Kbits , comprising address and data latches, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 16x38 mm, with not more than 32 connections , with or without a quartz window on the upper surface and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TMS 87C510 TMS 87PC510 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 44 *06 Flash electrically erasable, programmable , read only memory (Flash-E2PROM), with a storage capacity of 1 Mbit, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 18 x 53 mm, with not more than 48 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 28 F 010 28 F 210 48 F 010 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 46 *01 Flash electrically erasable , programmable, read only memory (Flash-E2PROM) with a storage capacity of 2 Mbits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 42 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 28 F 020 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 48 *02 UV erasable or non-erasable , programmable , read only memory (EPROM or PROM), ex 8542 11 59 *67 with a storage capacity of 16 Mbits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 16x56 mm, with not more than 42 connections , with or without a quartz window on the upper surface and bearing: 28 . 6 . 93 Official Journal of the European Communities No L 156 / 13 Rate of CN code TARIC Description autonomous duty(% ) ex 8542 11 48  an identification marking consisting of or including the following combination of ex 8542 11 59 figures and letters : (cont'd) TC 57162OO or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 50 *01 Electrically erasable , programmable, read only memory (E2PROM), with a storage capacity of 256 Kbits or more, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 19 x 52 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or of figures and letters: 28256 28 C 512 AT 28C1024 28 C 256 48 Q 256 E /M 28C010 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 50 *06 Electrically erasable, programmable, read only memory (E2PROM), with a storage capacity of 8 K x 8 bits and a byte or page write cycle time not exceeding 2 ms , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x39 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AT 28 C 64 AT 28 PC 64 AT 28 HC 64 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 59 *02 Double row buffer memory, with shift registers and random access memories (RAMs), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x39 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : CRT 9212 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 59 *03 Write buffer memory of C-MOS technology, with an organisation of 4x16 bits comprising eight bits of address and eight bits of data , and four-bit parity, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31x31 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 79 R 2020 A 79 R 3020 R 2020 / 16 or  other identification markings relating to devices complying with the abovementioned description 0 No L 156 / 14 Official Journal of the European Communities 28 . 6 . 93 Rate of CN code TARIC Description autonomous duty (%) ex 8542 11 59 *05 Programmable , non-erasable , read only memory (PROM) of C-MOS technology (C-MOS PROM), with a storage capacity of 18 Kbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10x11 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : XC 1718 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 59 *27 FIFO (first in , first out) read/write memory of C-MOS technology , for simultaneous reading and writing in one clock signal or bidirectional operation , with a storage capacity of 18 Kbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13x43 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C439 CY7C443 CY7C453 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 62 *02 Microprocessor of C-MOS technology, with a processing capacity of 8 bits , capable of controlling a compact disc player , providing digital servo-command control , comprising a random-access memory (RAM) with a storage capacity of 32 Kbits, a phase-locked loop circuit , an oversampling filter , a servo-command generator, an error correction circuit , an analogue-to-digital converter , a demodulator and a central processing unit (CPU) interface circuit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15x21 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : CXD 2515Q or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 62 *03 Floating-point arithmetic co-processor , in the form of a monolithic integrated circuit , ex 8542 11 64 *03 contained in a housing the exterior dimensions of which do not exceed 46 x 53 mm, with ex 8542 11 67 *03 not more than 208 connections and bearing: ex 8542 11 68 *01 _ an identification marking consisting of or including one of the following combinations of figures or figures and letters: 3171 80387 MC 68882 TX 32081 W 74 ACT 8847 8087 NCR 32020 WTL 3167 79 R 2010 80C287 NS 32081 79 R 3010 CY 7C 602 NS 32381 80287 MC 68881 R 2010 / 16 or  other identification markings relating to devices complying with the abovementioned description 0 28 . 6 . 93 Official Journal of the European Communities No L 156 / 15 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 62 *04 Microprocessor of C-MOS technology , with a processing capacity of 8 bits , comprising a 16-bit digital signal processor , an 8-bit arithmetic-logic unit (ALU), a random-access memory (RAM) with a storage capacity of 4 Kbits and having the function of programme memory, 2 random-access memories (RAMs) with a total storage capacity of 2 Kbits and 256 registers , in the form of a monolithic intergrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : Z 86C95 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 67 *02 Microprocessor of C-MOS technology , with a processing capacity of 32 bits , comprising three 16-bit data-buses, a 16x16 bits multiplier with 32 bits results, 2 or 3 random-access memories (RAMs) with a total storage capacity of 5 or 8 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 40 x 64 mm, with not more than 160 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ST 18931 ST 18932 ST 18941 ST 18R942 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 67 *04 Microprocessor of C-MOS technology , with a processing capacity of 32 bits, comprising an integer unit with 136 registers and a floating point unit with 32 registers , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 46 x46 mm, with not more than 207 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : W 8701 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 67 *35 Microprocessor of C-MOS technology, with a processing capacity of 32 bits , with a 32-bit external data-bus and a 32-bit external address-bus , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 48 x 48 mm, with not more than 208 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 486 79 R 3000 MC 68020 NS 32C 032 80386 AM 29000 MC 68030 R 2000 / 16 80486 CY7C601 MC 68040 79 R 2000 A L 64801 NS 32532 or  other identification markings relating to devices complying with the abovementioned description 0 No L 156 / 16 Official Journal of the European Communities 28 . 6 . 93 Rate of CN code TARIC Description autonomous duty {% ) ex 8542 11 67 *37 Microprocessor of C-MOS technology , with a processing capacity of 32 bits, comprising a bus controller and a memory controller, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 48 x 48 mm, with not more than 293 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 390 Z 50 80386 SL or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 68 *31 Microprocessor of C-MOS technology , with a processing capacity of 64 bits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 62 x 62 mm, with not more than 431 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures : 21064 80860 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *01 Microcontroller or microcomputer with a processing capacity of 4 bits , in the form of a ex 8542 11 91 *03 monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 22x60 mm, with not more than 100 connections and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : CD 3200 - 3299 MN 1584531 TMP 47 C 1670 HD 38800 PD 17203A TMP 47 C 200 HD 38820 PD 17204 TMP 47 C 220 HD 404189 SMC 6214 TMP 47 C 221 HD 404019 SMC 6215 TMP 47 C 452 HD 404608 SMC 6234 TMP 47 C 456 HD 404919 SMC 6266 TMP 47 C 670 HD 4074019 SMC 62 L 34 TMP 47 C 855 HD 4074608 T 6978 TMP 47 C 858 HD 44750 T 7767 BS TMP 47 P 1670 HD 44796 TCM 8301 TMP 47 P 855 HD 44 800 TCM 8302 TMP 47 P 860 E HD 44801 TMC 0270 - 0279 TP 0310 - 03299 HD 44820 TMC 0500 - 0599 TP 0450 - 04599 HD 44840 TMC 0980 - 0989 TP 0480 - 04899 HD 44860 TMC 1500 - 1599 TP 0500 - 05999 HD 614042 TMC 17 TSS 200 HD 614080 TMC 1980 - 1999 TSS 400 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *08 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits , comprising a read only memory , non-programmable (ROM) with a storage capacity of 160 Kbits , a random-access memory (RAM) with a storage capacity of 4 992 bits , a random-access memory (RAM) with a storage capacity of 640 bits, an 8-channel analogue-to-digital converter , a serial interface circuit with a FIFO (first in ,first out) read/write memory , 4 timers, a display control and driver circuit , and a clockgenerator , in the form of a monolithic intergrated circuit , contained in a housing the exterior dimensions of which do not exceed 15x21 mm, with not more than 80 connections and bearing: 28 . 6 . 93 Official Journal of the European Communities No L 156/ 17 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 71  an identification marking consisting of or including the following combination of (cont'd) figures and letters : CXP 82320 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *09 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits , providing control and interface functions for a keyboard , comprising of a read only memory, non-programmable (ROM) with a storage capacity of 64 Kbits , a random-access memory (RAM) with a storage capacity of 2 Kbits and an analogue-to-digital converter , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 23 x 23 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 80C51 SL or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 * 10 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits , providing remote control functions , comprising a read only memory , non-programmable (ROM) with a storage capacity of 8 Kbits , a random-access memory (RAM) with a storage capacity of 256 bits , an oscillator and a modulator for generating pulse trains , in the form of a monolithic intergrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 16 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : PCA 84C122 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *11 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits , for text data decoding and display, comprising a read only memory, non-programmable (ROM) with a storage capacity of 8 Kbits , a read only memory , non-programmable (ROM) with 120 character fonts and a random-access memory (RAM) with a storage capacity not exceeding 2 304 bits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 59 mm, with not more than 64 connection? and bearing:  an identification marking consisting of or including the following combination of figures and letters : CF 72307 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 ' *28 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits , comprising a random-access memory (RAM) with a storage capacity of 2 Kbits , a programmable , non-erasable , read only memory (PROM) or a UV erasable , programmable, read only memory (EPROM) with a storage capacity of 64 Kbits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 52 x 63 mm, with not more than 68 connections and bearing: No L 156 / 18 Official Journal of the European Communities 28 . 6 . 93 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 71  an identification marking consisting of or including one of the following combinations (cont'd) of figures and letters : 77 C 82 80 C 152 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *31 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits , comprising a random-access memory (RAM) with a storage capacity of 3 Kbits , either a read only memory, non-programmable (ROM) or a programmable , non-erasable, read only memory (PROM) or an UV erasable , programmable , read only memory (EPROM), with a storage capacity of 128 Kbits , an analogue-to-digital converter and a digital-to-analogue converter , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 19 x 58 mm, with not more than 80 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : M 37450E8 M 37450M8 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *35 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits , comprising a read only memory, non-programmable (ROM) with a storage capacity of 32 Kbits, a random-access memory (RAM) with a storage capacity of 1 Kbit , an 8-channel analogue-to-digital converter, two 16-bit timers each with two 16-bit registers and a serial synchronous communications interface consisting of an 8 -bit serial shift register with serial data input, serial data output and serial shift clock , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 18 x53 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : COP 884CF COP 888CF or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 "11 71 *36 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits , comprising a read only memory, non-programmable (ROM) with a storage capacity of 32 Kbits , a random-access memory (RAM) with a storage capacity of 1,5 Kbits , a full duplex universal asynchronous receiver/ transmitter (UART), 2 analogue comparators, three 16-bit timers each with two 16-bit registers , and a serial synchronous communications interface consisting of an 8-bit serial shift register with serial data input, serial data output and serial shift clock, in the form of a monolithic intergrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 53 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : COP 888CG or  other identification markings relating to devices complying with the abovementioned description 0 28 . 6 . 93 Official Journal of the European Communities No L 156/ 19 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 71 *37 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, comprising a read only memory, non-programmable (ROM) with a storage capacity of 64 Kbits , a random-access memory (RAM) with a storage capacity of 2 Kbits , a full duplex universal, asynchronous receiver / transmitter (UART), 2 analogue comparators, three 16-bit timers each with two 16-bit registers , and a serial synchronous communications interface consisting of an 8-bit serial shift register with serial data input , serial data output and serial shift clock, in the form of a monolithic intergrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 53 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : COP 888EG or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *38 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, comprising a read only memory , non-programmable (ROM) with a storage capacity of 32 Kbits , a random-access memory (RAM) with a storage capacity of 1 Kbit , a 16-bit timer with a 16-bit register, and a serial synchronous communication interface consisting of an 8-bit serial shift register with serial data input , serial data output and serial shift clock, and in the form of a monolithic intergrated circuit , contained in a housing the exterior dimensions of which do not exceed 18x53 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: COP 880C COP 881C or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *40 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, providing communication and control functions in local operating networks (LON), comprising three 8-bit central processing units (CPUs), a static random-access memory (S-RAM) with a storage capacity of 16 Kbits and an electrically erasable, programmable , read only memory (E2PROM) with a storage capacity of 4 Kbits, in the form of a monolithic integrated circuit, contained in a housing the Exterior dimensions of which do not exceed 15 x 15 mm, with not more than 64 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : MC 143150 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *41 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits , comprising a read only memory , non-programmable (ROM) with a storage capacity of 8 or 16 Kbits, a random-access memory (RAM) with a storage capacity of 512 bits or 1 Kbit and a synchronous serial communications interface circuit consisting of an 8-bit serial shift register with a serial data input, a serial data output and a serial shift clock, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 38 mm, with not more than 28 connections and bearing: No L 156 /20 Official Journal of the European Communities 28 . 6 . 93 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 71  an identification marking consisting of or including one of the following combinations (cont'd) of figures and letters : COP 820 COP 840 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 73 *03 Microcontroller or microcomputer of C-MOS technology , with a processing capacity of 16 bits , having the function of charge control of nickel-cadmium batteries, comprising a read only memory , non-programmable (ROM) with a storage capacity of 42 000 bits, a read only memory, non-programmable (ROM) with a storage capacity of 1 Kbit , a random-access memory (RAM) with a storage capacity of 1 Kbit and a 10-bit analogue-to-digital converter , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 20 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : ICS 1700 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 73 *05 Microcontroller or microcomputer with a processing capacity of 16 bits , comprising a read only memory, non-programmable (ROM) or a programmable, non-erasable, read only memory (PROM) or a UV erasable, programmable, read only memory (EPROM) with a storage capacity not exceeding 256 Kbits , a random-access memory (RAM) with a storage capacity not exceeding 12 Kbits, an analogue-to-digital converter with sample/hold, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 40 x 40 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 8396 8397 8796 83C196 83C198 . 87C196 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 73 *08 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 16 bits , comprising a read only memory , non-programmable (ROM) or a programmable, non-erasable, read only memory (PROM) or a UV erasable , programmable , read only memory (EPROM) with a storage capacity of 128 or 256 Kbits , a random-access memory (RAM) with a storage capacity of 4 or 16 Kbits and an 8-bit analogue-to-digital converter , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 18 x58 mm, with not more than 80 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: M 37702 E2 M 37702 E4 M 37702 M2 M 37702 M4 or  other identification markings relating to devices complying with the abovementioned description 0 28 . 6 . 93 Official Journal of the European Communities No L 156 / 21 Rate of CN code TARIC Description autonomous duty (% ) :x 8542 11 74 *02 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 32 bits, comprising three 16-bit data buses, a 16 x 16 bits multiplier with 32 bits results , 2 read only memories , non-programmable (ROMs) with a total storage capacity of 104 or 136 Kbits and random-access memories (RAMs) with a total storage capacity of 5 , 8 or 10 Kbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 40 x 64 mm, with not more than 160 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: ST 18930 ST 18940 ST 18942 or  other identification markings relating to devices complying with the abovementioned description 0 :x 8542 11 74 *03 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 24 bits , capable of 2-channel digital audio signal processing, providing reverberation and equaliser functions , comprising a read only memory , non-programmable (ROM) with a storage capacity of 192 bits , a random-access memory (RAM) with a storage capacity of 344 bits, an instruction register , an accumulator register, 2 multiplication registers , 2 sequence registers , two 16-bit input registers , two 16-bit output registers and 2 filters, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 15 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : CXD 2701Q or  other identification markings relating to devices complying with the abovementioned description 0 ;x 8542 11 74 *11 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 32 bits, comprising 2 random-access memories (RAMs) with a total storage capacity of 64 Kbits and a read only memory , non-programmable (ROM) with a storage capacity of 128 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 69 x 74 mm, with not more than 325 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 320 C 30 320 C 40 or  other identification markings relating to devices complying with the abovementioned description 0 :x 8542 11 77 *02 Gate array of C-MOS technology, comprising at least 234 916 gates and at least 416 in- / outputs , in the form of a monolithic integrated circuit , either contained in a housing the exterior dimensions of which do not exceed 62 x 62 mm or fixed on a plastic support, with not more than 512 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: LCA 100235 TGC 1245 or  other identification markings relating to devices complying with the abovementioned description 0 No L 156 / 22 Official Journal of the European Communities 28 . 6 . 93 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 77 *03 Gate array of C-MOS technology , with 169 360 gates and 304 in- /outputs , comprising buffers capable of driving 48 mA outputs, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 15 x 21 mm, with not more than 80 connections and bearing:  an identification marking consisting of or including the following combination of figures : 0390779 or  other identification markings relating to devices complying with the abovementioned description 7 ex 8542 11 80 *06 Programmable logic device , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 85 x 124 mm, with or wihout a quartz window on the upper surface, with not more than 300 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 16 L8-W C 16 R 6 CY7C345 EPM 7096 XC 3020 16 P 8 C 16 R 8 CY7C361 EPM 7128 XC 3030 16 R4-W C 20 G 10 EP 600 EPM 7160 XC 3042 16 R6-W C 22 V 10 EP 610 EPM 7192 XC 3064 16R8-W CY7B326 EP 630 EPM 7256 XC 3090 16RP4 CY7B336 EP 910 EPM 7320 XC 4002 22 V10-W CY7B337 EP 1800 EPM 7384 XC 4003 A 1010 CY7B338 EP 1810 EPM 7512 XC 4004 A 1020 CY7B339 EP 1830 EPM 7768 XC 4005 A 1225 CY7C330 EPM 5032 EPM 71024 XC 4006 A 1240 CY7C331 EPM 5064 TPC 1225 XC 4008 A 1280 CY7C332 EPM 5128 TPC 1240 XC 4010 ATT 3090 CY7C342 EPM 5130 TPC 1280 XC 4013 C16L8 CY7C343 EPM 5192 XC 2018 XC 4016 C 16 R 4 CY7C344 EPM 7032 XC 2064 XC 4020 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *01 Analogue-digital monolithic integrated circuit , capable of controlling brushless motors ex 8542 11 95 *31 and keeping their speed constant, contained in a housing the exterior dimensions of which do not exceed 9 x 25 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 32 M 590 UC 1633 UC 3633 MGA3015A UC 1634 UC 3634 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *04 Controller of a local area network (LAN), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 63 x 63 mm, with not more than 132 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 82586 AM 7990 DP 83932 WD 83 C 510 82588 COM 9026 MB 86950 WD 83 C 603 82590 DP 8390 WD 80 C 24 WD 83 C 690 82592 DP 83261 WD 83 C 503 or  other identification markings relating to devices complying with the abovementioned description 0 28 . 6 . 93 Official Journal of the European Communities No L 156 /23 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 82 *06 Bus controller of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 41 x 41 mm, with not more than 240 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters: 82308 82 C 211 GC 181 R 4230 82309 82 C 288 HT 216 TACT 83443 82355 82 C 301 L1A 4601 VIC 068 82358 82 C 362 MSM 6307 VL 82 C 331 82 C 88 CA 91C014 R 4220 VY 86 C 410 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *07 Control circuit of C-MOS technology, for system buses and peripheral buses and for the generation of clock signals (System Controller), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 33 x 33 mm, with not more than 160 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82C101 82C320 82C461 82C493 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *08 Control circuit of C-MOS technology , capable of managing battery-charge/ discharge , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 15 x 33 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : BQ 2001 BQ 2002 BQ 2003 or  other identification markings relating to devices complying with the abovementioned x description 0 ex 8542 11 82 *09 Disc storage unit controller , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31 x 62 mm, with not more than 144 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 1454-001 CL SH265 OTI 033 8980 CL SH350 PD 7261 61156-001 CL SH360 PD 7262 61157-001 CL SH361 WD 1010 ADS 10C00 FE 2100 WD 2010 AIC 010 G 70360-33 WD 5010 AIC 100 HDC 9224 WD 5011 AIC 610 L HDC 9234 WD 16C92 AIC 6190 L 1 A 0519 WD 42C22 AIC 65 C 10 B MB 89311 WD 76C20 CL SH250 OMTI 505 Z 86 C 99 CL SH260 OTI 018 or  other identification markings relating to devices complying with the abovementioned description 0 No L 156 / 24 Official Journal of the European Communities 28 . 6 . 93 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 82 * 10 Video controller , with at least one of the following functions :  cathode-ray tube controlling,  liquid crystal display (LCD) controlling,  display controlling or character generation for liquid crystal displays (LCDs),  graphics controlling,  colour selection controlling, in the form of a monolithic integrated circuit, either contained in a housing the exterior dimensions of which do not exceed 36 x 62 mm or fixed on a plastic support, with not more than 231 connections:  an identification marking consisting of or including one of the following combinations of figures and letters : 82 C 425 CL-GD5410 LC 7582 TMS 3492 82 C 431 CL-GD6410 LH 5821 TMS 57202 82 C 433 COP 472 M 50452 TMS 57206 82 C 434 CRT 9007 MB 89321 TMS 57207 82 C 435 CRT 97 C 11 MB 89322 TMS 57210 82 C 441 ET 4000 MSM 5259 TMS 57212 82 C 451 HD 44100 MSM 5298 TMS 57213 82 C 452 HD 44780 MSM 5299 TVGA 8900C 82 C 453 HD 61830 MSM 5839 V 6355-DJ 82 C 801 HD 61104T NCR 77C22 V 6363 84 C 451 HD 61105T OTI 067 VY 86 C 310 86 C 805 HD 66100 PEGA WD 90 C 00 86 C 911 HD 66106T PVGA WD 90 C 10 86 C 928 HD 66107T SED 1600 WD 90 C 30 AM 8052 HT 208 SED 1610 WD 90 C 31 AVGA1 HT 209 TMS 3491 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 * 11 Direct memory access (DMA) controller, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 38 x 83 mm, with not more than 160 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or of figures and letters : 82307 HD 68450 WE 32104 82357 L1A4599 Z 8516 82380 MC 68440 Z 9516 82 C 223 MC 68450 GC 183 VC 2730-000 1 C or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *12 Control and/or management circuit for memories (including buffers), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 53 x 82 mm, with not more than 369 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 0404 1872 82 C 222 NS 32382 1RJ3-0001 82 C 283 T 9490 1TU9-0301 82 C 302 . THCT 4502 390 Z 55 82 C 325 TX 32082 W 68451 82 C 392 VL 4502 82359 A 38202 WD 1015 82385 CY7C604 WD 11 C 00-22 28 . 6 . 93 Official Journal of the European Communities No L 156/25 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 82 82395 CY7C605 WD 12 C 00-22 (cont'd) 82485 GC 113 WD 83 C 580 82495 XP HT 113 WD 83 C 583 82 C 08 MC 68851 82 C 102 NS 32082 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *13 Serial and/ or parallel communication controller , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31 x 62 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82 C 605 CL-CD180 PD 72001 SCN 68652 Z 85 C 30 82 C 606 MC 2652 SCN 2652 WD 76C30 Z 85 C 35 82 C 607 MC 68652 SCN 68562 Z 80 C 30 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *14 Control circuit of BiMOS technology, for DC motors , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 11x11 mm, with not more than 64 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 9990CS or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *22 Digital line interface control circuit of C-MOS technology , capable of controlling the data flow between a system interface circuit, a subscriber line interface circuit and a microprocessor interface circuit, comprising 2 multiplexers , 4 transmit/ receive buffers with serial data ports, a data protocol control circuit , interrupt registers, 256 7-bit registers and a random-access memory (RAM) with a storage capacity of 128 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 53 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TP 3120 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *26 Control circuit of C-MOS technology, providing memory control, comprising an equiliser, a memory interface circuit, a multiplexer, a decoder, a bus control circuit and direct memory access (DMA) control circuits in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 29 x 29 mm, with not more than 160 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 1TX6-0301 or  other identification markings relating to devices complying with the abovementioned description 0 No L 156 /26 Official Journal of the European Communities 28 . 6 . 93 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 82 *28 Control circuit of C-MOS technology, operating at 12 MHz, comprising a programmable interval timer , a clockgenerator, two direct memory access controllers and a memory mapper, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 84 connections and . bearing:  an identification marking consisting of or including the following combination of figures : , 82231 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *29 Circuit with a multimaster bus, of C-MOS technology, for controlling a local channel in 16 bits automatic data-processing machines , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 132 connections and bearing:  an identification marking consisting of or including one of the following combinations . of figures : 82303 82304 82306 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *30 Control circuit of C-MOS technology, for controlling the sequence of 4-bit addresses for execution of instructions in a microprogramme memory , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 14 x 38 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY2909 CY2911 CY7C909 CY7C911 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *32 Remote control circuit of C-MOS technology, capable of generating 2 048 different commands and controlling 32 systems, comprising a keyboard encoder, a keyboard decoder, a parallel to serial converter, a divider, a reset generator and an oscillator , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 36 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following Combination of figures and letters: SAA 3010 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *33 Eight-channel control circuit of C-MOS technology , for maintaining a constant electromagnetic traction force with incorporated diodes and a storage capacity of 8 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 9 x 28 mm, with not more than 22 connections and bearing: 28 . 6 . 93 Official Journal of the European Communities No L 156/27 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 82  an identification marking consisting of or including the following combination of (cont'd) figures and letters : UCN 5801 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *34 Monolithic integrated circuit with at least 16 analogue switching elements, of C-MOS technology , for controlling signals of 20 Hz or more but not exceeding 20000Hz, capable of dealing with signals up to 3 V with a distortion of not more than 0,05 % over the whole frequency range at a voltage of 1 V, contained in a housing the exterior dimensions of which do not exceed 16 x 40 mm, with not more than 42 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TC 9164 N TC 9177 P TC 9184 P or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *35 Control circuit of C-MOS technology, for the management of asynchronous cycles of a 32-bit central processing unit (CPU), of a direct memory access (DMA) circuit and of a multimaster bus , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31x31 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82 C 321 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *36 Control circuit of C-MOS technology, comprising 2 direct memory access (DMA) controllers , 2 interrupt controllers , a timer or a timer/ counter and at least one memory mapper, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 33 x 33 mm, with not more than 208 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82C206 GC 101 SX VL 82 C 486 82C316 HT 101 SX or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *37 Control and management circuit containing 2 direct memory access (DMA) controllers , 2 interrupt controllers , 2 serial port controllers, one parallel port controller and a power management circuit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 39x39 mm, with not more than 208 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82360SL or  other identification markings relating to devices complying with the abovementioned description 0 No L 156/28 Official Journal of the European Communities 28 . 6. 93 Rate of CN code TARIC Description autonomous duty (%) ex 8542 11 82 *40 Control circuit of C-MOS technology, for controlling and interfacing signals between a central processing unit (CPU), memory and input/output interfaces, comprising circuits for refreshing dynamic random-access memories (DRAMs), for decoding of addresses, for generating clock signals and monitoring data transfer interrupt signals, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 344 S 0602 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *41 Control circuit of C-MOS technology, for multiplexing the address bus of a central processing unit (CPU), consisting of 41 bus control circuits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31x31 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82 C 103 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *52 Control circuit of C-MOS technology , capable of processing read-signals and of controlling the motor of a compact-disc player , comprising a central processing unit (CPU) interface, an error detection / correction circuit , a read-signal demodulator, a phase locked loop (PLL) circuit and a constant-linear-velocity (CLV) controller , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15x21 mm, with not more than 80 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CXD 1125 CXD 1130 CXD 1135 CXD 1167 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *53 Control circuit of C-MOS technology, for microcontroller or microcomputer systems with a processing capacity of 16 or 32 bits, providing programmable-memory-configuration control, programmable wait-states and programmable command-delays for memory ­ and bus-timing , comprising a real-time clock , a static random-access memory (S-RAM) with a storage capacity of 1 Kbit, an interrupt-controller, a direct memory access (DMA) controller , a programmable DMA-clock, and timers , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 29 x 29 mm, with not more than 208 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : ' TACT 82S411 or  other identification markings relating to devices complying with the abovementioned description 0 28 . 6 . 93 Official Journal of the European Communities No L 156 /29 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 82 *54 Control circuit of C-MOS technology, capable of controlling signals of a microprocessor with a processing capacity of 32 bits and access to a dynamic random-access memory (D-RAM) and a cache memory , 8-bit, 16-bit or 32-bit system-buses and providing bus-arbitration, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31x31 mm, with not more than 160 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82C311 or  other identification markings relating to devices complying with the abovementioned , description 0 ex 8542 11 82 *62 Input-output circuit of N-MOS (including H-MOS) technology for data control , equipped with a timing control with a static random-access memory (S-RAM) with a storage capacity of 128 x 8 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 54 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 6532 CO 10750 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *63 Control circuit, of N-MOS (including H-MOS) technology , for data/ address flows from the central processing unit (CPU), inputs/outputs and the main memory , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 36 x 36 mm, with not more than 132 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : CIM 1456 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *65 Control circuit of C-MOS technology for DC electric motors, comprising a circuit to monitor power supply , a circuit to store and decode addresses and to multiplex data , an 8 -bit digital to analogue converter and 5 amplifiers , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x17 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : GC 27 GC 45 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *68 Error detection and correction circuit of N-MOS (including H-MOS) technology , capable of detecting and correcting single bit errors and detecting all double bit errors, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30x30 mm, with not more than 68 connections and bearing: No L 156 / 30 Official Journal of the European Communities 28 . 6 . 93 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 82  an identification marking consisting of or including thefollowing combination of (cont'd) figures: 8206 &lt; or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *69 Interpolation pulse generator, of C-MOS technology, for controlling geometric functions, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connections and bearing: an identification marking consisting of or including the following combination of figures and letters: KM 3701 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *71 Control circuit of C-MOS technology , for a microprogramme, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 54 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY 2910 CY 7C 910 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *74 Control circuit of C-MOS technology, for the control of constant power supply of 60 V / 500 mA, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13x13 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: UCN5816 or  other identification markings relating to devices complying with the abovementioned description , 0 ex 8542 11 82 *75 Control circuit, of C-MOS technology, for monitoring the voltage of random-access memories (RAMs) in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x54 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : BQ 2201 BQ 2202 BQ 2204 BQ 2502 BQ 2503 DS 1210 or  other identification markings relating to devices complying with the abovementioned description 0 28 . 6 . 93 Official Journal of the European Communities No L 156/ 31 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 1 1 82 *81 Controller for servo-devices of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 54 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : KM 3702 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 82 *82 Timing control unit (TCU) with two-phase cycle for central processing unit (CPU) and memory management unit (MMU), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 33 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : N$ 32201 NS32C201 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 1 1 82 *85 Control circuit of N-MOS (including H-MOS) technology , for DC motors , comprising a digital 16-bit filter, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 14 x 37 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : LM 629 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 1 1 84 *08 Bus interface circuit, whether or not with bus control functions, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 34 x 63 mm, with not more than 208 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or of figures and letters: 53 C 700 CL PD6710 GC 132 PBI 53 C 710 CL PD6/20 GC 133 TMS 38030 53 C 720 ESP 216 HS 3282 WD 33 C 92 82335 ESP 226 L 64853A WD 33 C 93 82351 FAS 216 NCR 5380 Z 86017 82353 FAS 226 NCR 5381 82365SL FAS 236 NCR 53 C 80 AIC 6250 FE 3030 NCR 53 C 90 or  other identification markings relating to devices complying with the abovementioned description 0 No L 156 / 32 Official Journal of the European Communities 28 . 6 . 93 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 84 *09 Interface circuit or interface circuit with control functions, for a fibre-optic or twisted-pair-cable local area network (LAN), capable of interfacing between a media access controller and a local area network (LAN) or a central processing unit (CPU), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 38 x 38 mm, with not more than 175 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DP 8025 DP 83255 DP 83902 T 7213 DP 83251 DP 83265 DP 83905 or  other identification markings relating to devices complying with the abovementioned description &gt; 0 ex 8542 11 84 * 10 Cathode-ray tube control and interface circuit , capable of interfacing between a graphic microprocessor and dynamic random-access memories (D-RAMs), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30x30 mm, with not more tihan 132 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TMS 34096 TMS 34098 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *11 Control and interface circuit of C-MOS technology, comprising a memory controller, a peripheral controller, a central processing unit (CPU) interface circuit, a numeric processor unit (NPU ) interface circuit , a clock generation circuit , a timer and a parity-check circuit, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 33 x 33 mm, with not more than 208 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HT 15 HT 18 HT 21 HT 22 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 * 12 Interface circuit of C-MOS technology , for at least one encoder, capable of identifying and measuring direction and displacement via signals of external sensors , comprising at least 3 counters, at least one latch of 16 or 24 bits, at least one multiplexer , at least one 8-bit parallel data buffer, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25x37 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : THCT 2000 THCT 12016 THCT 12024 THCT 12316 or  other identification markings relating to devices complying with the abovementioned description 0 28 . 6 . 93 Official Journal of the European Communities No L 156 /33 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 84 * 13 Data interface and control circuit of C-MOS technology, providing transmission and reception of 1-bit, 4-bit or 8-bit data packets at a rate of 51,84 Mbits , per second , comprising a receive control circuit , a transmit control circuit , a receive data formatter and a transmit data formatter, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 29 x 29 mm, with not more than 144 connections and bearing :  an identification marking consisting of or including the following combination of figures and letters: TXC 05101 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *22 Enhanced programmable communications interface (EPCI), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x39 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures : 2661 68661 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *23 Serial interface , capable of implementing the data stream encoding, decoding and ex 8542 11 95 *56 associated control functions for a local area network (LAN), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 33 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 8002 82501 AM 7991 COM 91 C 32 8023 82 C 501 COM 9032 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *24 Interface circuit for a text data decoder of C-MOS technology, capable of data-slicing, clock regeneration and synchronisation separation , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 25 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CF 72303 CF 72306 or  other identification markings relating to devices complying with the abovementioned description 0 No L 156 /34 Official Journal of the European Communities 28 . 6 . 93 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 84 *25 Interface circuit of C-MOS technology , for signals between a peripheral hard-disc memory unit and a central processing unit (CPU), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 53 x 62 mm, with not more than 80 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AIC 560 L OMTI 5090 (OMTI 20509 ) DP 8466 WD 11 C 00-17 OMTI 5080 (OMTI 20508) WD 14 C 00-17 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *26 Flow meter interface of BiMOS technology, comprising 16 amplifiers, 3 digital-to-analogue converters , an analogue-to-digital converter , filters, a sample and hold circuit , an oscillator , a phase locked loop (PLL) circuit and a serial interface circuit for a microprocessor, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : AD75027 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *27 Interface circuit of C-MOS technology , for a keyboard with a capacitive matrix, capable of matrix scanning and detection , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 14 x 52 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including the following combination of figures : 22-00958-000 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *29 Interface circuit of C-MOS technology , capable of interfacing between a graphic microprocessor, dynamic random-access memories (D-RAMs) and a colour palette register , generating local memory address and control signals for the graphic microprocessor, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 132 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TMS 34092 or  other identification markings relating to devices complying with the abovementioned description 0 28 . 6 . 93 Official Journal of the European Communities No L 156/ 35 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 il 84 *30 Bus controller and interface of C-MOS technology, comprising one or two direct memory access (DMA) controllers, one or two interrupt controllers and a timer/counter, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 33 x33 mm, with not more than 160 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82C100 82C300 82C836 WD 76 C 10 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *32 Control and interface circuit for controlling a bi-directional 32 bit data / address flow between several buses, capable of operating in data mode with parity check , in data mode without parity check and in address mode, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 33 x 33 mm, with not more than 120 connections and bearing:  an identification marking consisting of or including the following combination of figures : 82352 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *33 Interface and control circuit of C-MOS technology , for controlling data communication between a system bus interface and peripheral units, comprising a system interface gate, a microprocessor gate and a direct memory access (DMA) gate , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 15 x21 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 1TU1-0301 1TV3-0301 1TV4-0301 1TU2-0301 1TV3-0302 1TV4-0302 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *34 Control and interface circuit of C-MOS technology, capable of receiving, processing and transmitting subscriber data in a digital network, comprising a line interface unit, a multiplexer, a data link controller , a microprocessor interface and an oscillator, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x54 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AM 79C30A AM 79C32A QMV 453 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *35 Interface and control circuit of C-MOS technology, for interfacing and controlling the data sequence between an automatic data-processing machine and a rigid disc storage unit , comprising a dual-port buffer memory manager, a sequencer control circuit, a microprocessor interface and a bus interface having 24 mA drivers , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 30x30 mm, with not more than 100 connections and bearing: No L 156 / 36 Official Journal of the European Communities 28 . 6 . 93 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 84  an identification marking consisting of or including one of the following combinations (cont'd) of figures and letters : AIC-6060 32C260 or  other identification markings relating to devices complying with the abovementioned description 0 « ex 8542 11 84 *36 Control circuit of C-MOS technology, for a floppy disc-unit and data transfer rate, for precompensation of write signals , for data separation , for clock-signal generation and for interfacing a central processing unit (CPU), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 26 x 62 mm, with not -more than 68 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 82077 DP 8473 WD 37C65 WD 57C65 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *40 Control and interface circuit for central processing unit (CPU) of C-MOS technology, comprising a control unit for the refreshment of memories , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31 x31 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : FE 3010 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *43 Control and interface circuit between a microprocessor with a processing capacity of 32 bits and a floating point coprocessor, of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 54 x 54 mm, with not more than 299 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: CY 7 C 608 L 64802 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *44 Control and interface circuit of C-MOS technology, operating at 12 MHz, comprising a clock generator , a bus controller for a microprocessor, a timer, two programmable interrupt controllers and an interface for a numeric coprocessor , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including the following combination of figures : 82230 or  other identification markings relating to devices complying with the abovementioned description 0 28 . 6 . 93 Official Journal of the European Communities No L 156/37 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 84 *45 Control and interface circuit of C-MOS technology, comprising 2 interrupt controllers, three 16-bit programmable timer-counters , a real time clock and a numeric microprocessor interface, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 28 x 28 mm, with not more than 120 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: TACT 82303 PB or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *46 Control and interface circuit of C-MOS technology, comprising 48 mA drivers, registers, an 18-bit direct memory access (DMA) interface, an 8-bit microprocessor bus and a parity generator and checker, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31 x 31 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : NCR 53C94 NCR 53C95 NCR 53C96 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *47 Interface and control circuit of C-MOS technology , comprising 2 universal asynchronous receiver/ transmitters (UARTs), a parallel-data port, a hard-disc interface and a floppy- disc controller , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 29 x 29 mm, with not more than 160 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 82C711 TACT 88511 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *48 Interface and control circuit of C-MOS technology, programmable for interfacing signals between video-graphic-array (VGA) controllers and cathode-ray tube (CRT) displays, liquid crystal displays (LCDs), light-emitting-diode (LEDs) displays or plasma-displays, capable of simultaneously controlling a CRT-display and a LCD display, comprising a digital-to-analogue video-converter with random-access memory (RAMDAC), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x21 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : CL-GD6340 or  other identification markings relating to devices complying with the abovementioned description 0 No L 156 / 38 Official Journal of the European Communities 28 . 6 . 93 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 84 *49 Repeater interface and control circuit of C-MOS technology , comprising 7 or 12 transmission / reception interface ports , an attachment-unit interface (AUI) port , a phase locked loop (PLL) decoder, a 32-bit buffer and a bus-interface for communication between repeater interface controllers (RICs), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 45 x 45 mm, with not more than 160 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DP 83950 DP 83955 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *50 Interface circuit of C-MOS technology, for interfacing data between a 32-bit bus and input/output-registers and/or interface circuits, providing direct memory access (DMA) control , comprising a FIFO (first in , first out) read/write memory with a storage capacity of 256 bits , a data-latch, an address-latch and 32-bit registers , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do ¢ not exceed 37 x 37 mm, with not more than 132 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 1XB9-0401 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *51 Bus interface and control circuit of C-MOS technology , comprising 2 programmable interrupt-controllers , 2 timers , 3 counters , a real-time clock, a random-access memory (RAM) with a storage capacity of 912 bits , a memory-interface circuit , a floppy-disc controller interface circuit , a hard-disc controller interface circuit , a numeric-coprocessor interface and a keyboard-interface , capable of address-enable generation , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 29 x 29 mm, with not more than 160 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TACT 84544 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 84 *52 Interface and control circuit of C-MOS technology , for read /write data between a digital-audio-tape storage unit and a microprocessor , comprising a- buffer-manager circuit for a dynamic random-access memory (D-RAM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 29x29 mm, with not more than 208 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 1XK2-0301 or  other identification markings relating to devices complying with the abovementioned description 0 28 . 6 . 93 Official Journal of the European Communities No L 156/39 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 86 *01 8-bit data-desynchroniser / synchroniser of C MOS technology , capable of transmitting and receiving 2 asynchronous signals at a rate of 2 Mbits per second, comprising a microprocessor control circuit and a 4-buses interface circuit operating at a rate of 19,44 megabytes per second and a phase-locked loop (PLL) circuit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TXC 04002 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *02 Universal synchronous receiver/ transmitter of C-MOS technology (C-MOS USRT), capable of full duplex digital voice and/or data transfer with a total speed of 80 Kbits / s or more over a distance of 2 km or a total speed of 160 Kbits / s or less over a distance of 1 km , comprising a modulator and data buffers , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 33 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: MC 145421 MC 145425 TP 3401 TP 3403 MC 145422 MC 145426 TP 3402 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *03 Transmitter/ receiver of C-MOS technology, capable of terminating line rates of 8 448 or 34 368 Kbits per second, comprising an automatic gain control circuit , an equalizer circuit , an error detector , an encoder, a decoder and a clock recovery circuit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 17 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TXC 02050 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *04 Arithmetic-logic unit of N-MOS (including H-MOS) technology (N/H-MOS ALU), comprising one 32-bit register, one 24-bit register , one 4-bit register , 12 1-bit registers, two 16x24-bit service memories , one logic network performing arithmetic and logic operations , decodiing logic, and error detection and management logic , one 8-bit counter and a timing network , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which dp not exceed 23 x 82 mm, with not more than 64 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : ALU 0486 or  other identification markings relating to devices complying with the abovementioned  description 0 No L 156 /40 Official Journal of the European Communities 28 . 6. 93 Rate of CN code TARIC Description autonomous duty (%) ex 8542 11 86 *05 Data segmentation or reassembly circuit of C-MOS technology, providing fragmentation of 16 382 packets of 8- or 16-bit words into cells or providing reassembly of these cells in 16 382 packets of 8- or 16-bit words , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 29 X 29 mm, with not more than 208 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TXC 05501 TXC 05601 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *06 8-bit identity comparator of C-MOS technology , with a propagation delay of not more than 7,2 ns, capable of bit for bit comparison of 2 words of not more than 8 bits each , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 27 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 74FCT521 or  other identification markings relating to devices complying with the abovementioned description - 0 tx 8542 11 86 *07 Colour palette circuit of C-MOS technology, for 256 colour nuances or more , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 18 x 38 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : SC 11482 SC 11484 SC 11487 SC 15025 SC 11483 SC 11485 SC 11489 SC 15026 or  other identification markings relating to devices complying with the abovementioned description 0 ;x 8542 11 86 *08 Transmitter / receiver of C-MOS technology, operating with a single power supply of + 5 V and a supply current not exceeding 2 mA, comprising 2 transmitters and 2 receivers , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8x20 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : MAX 220 or  other identification markings relating to devices complying with the abovementioned description 0 :x 8542 11 86 *09 8-bit (octal) register of C-MOS technology, with a propagation delay not exceeding 11 ns, comprising 8 D-type-flip-flops , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 27 mm, with not more than 20 connections and bearing: 28 . 6 . 93 No L 156 /41Official Journal of the European Communities Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 86  an identification marking consisting of or including one of the following combinations fcont'd) of figures and letters: 74FCT374 74FCT534 74FCT574 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 10 8-, 16- or 18-bit bidirectional transmitter/ receiver of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10x33 mm, with not more than 56 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 29 C 833 A 74 AC 16646 74 ACT 16470 74 FCT 645 29 C 853 A 74 AC 16657 4 ACT 16863 74 AC 16472 74 ACT 16245 74 FCT 245 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *11 Transmitter / receiver of C-MOS technology, operating with a single power supply of +5 V, comprising 4 transmitters and 5 receivers of which one stays active during shutdown, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 16 x 38 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: MAX 223 or  other identification markings relating to devices complying with the abovementioned description 0 :x 8542 11 86 * 12 Transmitter / receiver of C-MOS technology, operating with a single power supply of 5 V, comprising at least 6 transmitters and at least 8 receivers , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 53 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MAX 244 MAX 245 MAX 246 MAX 247 MAX 248 MAX 249 or  other identification markings relating to devices complying with the abovementioned description 0 :x 8542 11 86 * 13 Encoder/decoder with filter of C-MOS technology , for frequencies of 600 Hz or more but not exceeding 4 000 Hz, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 12x31 mm, with not .more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : QMV 112 or  other identification markings relating to devices complying with the abovementioned description 0 No L 156 /42 Official Journal of the European Communities 28 . 6 . 93 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 86 * 14 16 - or 20-bit flip-flop of the D-type of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 11 x20 mm, with not more than 56 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 74 AC 16821 74 ACT 16374 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 15 Dual-tone multi-frequency (DTMF) receiver of C-MOS technology , capable of decoding DTMF signals to 4-bit binary data, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 12 x 30 mm, with not more than 22 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : M-957 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *16 Transmitter/ receiver of C-MOS technology , for signals between an encoder/ decoder using Manchester code (MED) or an interface unit and a twisted pair cable or a coaxial cable in a local area network (LAN), comprising an oscillator and a collision detector circuit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20 x 40 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 83C94 83C92 Am 79C98 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 17 Clock recovery circuit, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 12 x 12 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : DP 83231 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 18 Digital-to-analogue and analogue-to-digital converter of BiMOS technology, comprising sample and hold circuits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including the following combination of figures : 21-26500 or  other identification markings relating to devices complying with the abovementioned description 0 28 . 6 . 93 Official Journal of the European Communities No L 156/43 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 86 * 19 Programmable overhead terminator of C-MOS technology , providing 8 -bit data transmission/reception and line pointer generation using an external clock, comprising a random-access memory (RAM), a serial in- / output port, a microprocessor interface circuit , a multiplexer and a demultiplexer, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 29x29 mm, with not more than 160 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TXC 03003 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 "'20 Quadruple encoder/ decoder with pulse-code modulation filters of C-MOS technology, comprising amplifiers for sidetone balance , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 18 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : QMV 365 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *23 8-bit analogue-to-digital parallel converter of C-MOS technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 16 x 39 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combinations of figures and letters : IDT 75C48 IDT 75C58 MP 7683 MP 7684 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *26 Analogue-to-digital signal converter , containing amplifiers , digital-to-analogue and analogue-to-digital converters with a supply voltage of 12 V ( ± 10 % ) and a digital serial interface with asynchronous receiver / transmitter , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18x18 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : AD 75002 or  other identification markings relating to devices complying with the abovementioned description . 0 ex 8542 11 86 *27 Audio digital-to-analogue converter of C-MOS technology, with a dynamic range of 93 dB or more , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16x38 mm, with not more than 44 connections and bearing : No L 156 /44 Official Journal of the European Communities 28 . 6 . 93 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 86  an identification marking consisting of or including one of the following combinations (cont'd) of figures and letters : CS 4328 CXD 2564 TMS 57010 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *30 Decoder of C-MOS technology , for demodulating and demultiplexing of stereo signals, comprising an interface circuit of a digital-to-analogue converter having a output clock signal of 8,192 or 16,384 MHz , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 63 mm, with not more than 48 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : CF 70088 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *31 Synchronising circuit combined with a scan and signal distributor of C-MOS technology, comprising a control unit , a contact bounce elimination circuit , a 17-bit shift register and a data output formatting unit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 54 x 54 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: QMV 222 or  other identification marking relating to devices complying with the abovementioned description 0 ex 8542 11 86 *34 Dual or octal universal asynchronous receiver / transmitter (Dual or octal UART), in thie form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 32x53 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 1TQ1-0202 2681 PC 87310 SCC 2698 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *35 Latch , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 19 x 33 mm, with not more than 56 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : "" 74FCT162373 74FCT533 74FCT843 74FCT16373 74FCT573 74FCT844 74FCT373 74FCT841 74FCT845 or  other identification markings relating to devices complying with the abovementioned description 0 28 . 6 . 93 Official Journal of the European Communities No L 156/45 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 86 *36 12-, 16-, 18 - or 20-bit analogue-to-digital converter, in the form of a monolithic ex 8542 11 98 * 18 integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x55 mm, with not more than 60 connections and bearing:  an identification marking consisting of or including one the following combinations of figures and letters : AD 574 A CS 5317 CS 5338 CS 5506 CS 5016 CS 5326 CS 5339 CS 5507 CS 5101 CS 5327 CS 5346 CS 5508 CS 5102 CS 5328 CS 5349 CS 5516 CS 5116 CS 5329 CS 5501 CS 55?0 CS 5126 CS 5336 CS 5503 DSP 56ADC16 CS 5316 CS 5337 CS 5505 TSC 7109 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *37 Analogue-to-digital converter capable of driving a liquid crystal (LCD) or light emitting diode (LED) display with not more than 4 digits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 18 x 54 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ICL7106 ICL7116 ICL 7126 ICL 7137 MAX 136 ICL 7107 ICL 7117 ICL 7136 MAX 133 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *38 Clock/calendar circuit, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 58274 MCCS 146818 MM 58174 A MC 146818 MM 58167 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *39 Clock generator , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 14x38 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 82 C 402 DP 8532 ICS 2494 SC 11411 AV 9129 DP 83241 ICS 90C64 SC 11412 Bt 438 ICD 2023 PCLK 1 TCK 9002 Bt 439 ICD 2028 PCLK 2 WD 90 C 61 DP 8531 ICS 1394 SC 11410 or  other identification markings relating to devices complying with the abovementioned description 0 No L 156 /46 Official Journal of the European Communities 28 . 6 . 93 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 86 *40 Data-buffer or data / address-buffer circuit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 128 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : FB 2020 GC 102 HT 102 VL 82 C 332 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *41 Buffer and line driver of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 1 1 x 27 mm, with not more than 56 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 74 AC 16240 74 ACT 16244 74 FCT 244 74 AC 16825 74 FCT 240 74 FCT 540 74 AC 16827 74 FCT 241 74 FCT 541 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *42 Arithmetic-logic unit (ALU) of C-MOS technology , with a capacity of 4 or 16 bits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 29 x 83 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY2901 CY7C9115 CY7C9117 CY7C9101 CY7C9116 CY7C901 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *43 Circuit of C-MOS technology , with audio output and with or without hour-count, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 7910 SVM 5530 or  other identification markings relating to devices complying with the abovementioned description These devices are for use in the manufacture of goods falling within Chapter 91 (a) 0 ex 8542 11 86 *44 Data or image compression/decompression circuit of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 46 x46 mm, with not more than 188 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 1XH4-0301 74 ACT 6340 CL 550 1XK6-0301 CL 450 CL 950 or  other identification markings relating to devices complying with the abovementioned description 0 28 . 6 . 93 Official Journal of the European Communities No L 156 /47 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 86 *45 7-, 8 - or 12-bit digital-to-analogue converter , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 40 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AD 664 DAC 0830 DAC 0831 DAC 0832 PBM 3960 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 "'48 Single or triple digital-to-analogue video converter with at least one random-access memory (RAMDAC) of C-MOS technology , having one or more colour palette registers , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 39 x 39 mm, with not more than 132 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 35750010 Bt451 Bt460 Bt473 35750011 Bt458 Bt461 Bt475 35750012 Bt459 Bt462 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *49 Frequency synthesiser of BiMOS technology , capable of synchronising and dividing of frequencies, comprising 1 or 2 phase-locked loop circuits and 1 or 2 prescalers with an operating frequency of 10 MHz or more but not exceeding 2,5 GHz, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 7 x 25 mm, with not more than 20 connections and bearing:  an identification marking consisting"of or including one of the following combinations of figures and letters : MB 1501 MB 1509 MB 1518 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *50 Circuit for the recording and reproduction of speech of C-MOS technology , working at a speed of 9,6 Kbits / sec , comprising a memory interface circuit, an encoding/decoding interface circuit , a central processing unit (CPU) interface and a random-access memory (RAM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 21 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TC 88401 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *54 Modulator/demodulator of C-MOS technology (C-MOS-Modem), only for half duplex transfer of image telegraphy (facsimile) at a rate of 300 , 2 400, 4 800, 7 200 or 9 600 bits per second, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15x21 mm, with not more than 80 connections and bearing: No L 156 /48 Official Journal of the European Communities 28 . 6 . 93 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 86  an identification marking consisting of or including the following combination of (cont'd) figures and letters: TC 35128 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *55 Generator of C-MOS technology , for a user-definable cursor, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 33 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : Bt431 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *56 6-bit transmitter / receiver of BiMOS technology, capable of filtering out glitches from handshake signals , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 17 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : DS 3884 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *57 Programmable asynchronous communication element circuit of C-MOS technology, for the asynchronous transmission and reception of data , comprising a FIFO (first in , first out) read/write memory with a storage capacity of 128 bits and at least one serial input/output channel and a bi-directional parallel channel , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 26 x 26 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 16C551 16C552 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *58 Address comparator of C-MOS technology, comprising one or more static random-access memories (S-RAMs), a parity generator , a parity checker and one or more comparators, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 20 x 65 mm, with not more than 48 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : SN 74 ACT 2151 SN 74 ACT 2154 SN 74 ACT 2158 SN 74 ACT 2152 SN 74 ACT 2156 SN 74 ACT 2159 SN 74 ACT 2153 SN 74 ACT 2157 SN 74 ACT 2160 or  other identification markings relating to devices complying with the abovementioned description 0 28 . 6 . 93 Official Journal of the European Communities No L 156 /49 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 86 *61 Computing unit without an internal programme sequencer for the multiplication or processing of fixed and floating point numbers , of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 42x42 mm, with not more than 144 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ADSP 3210 ADSP 3220 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *63 Smoke detector operating in a temperature range of -20 °C or more but not exceeding ex 8542 11 98 *09 60 °C , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 9x23 mm, with not more than 18 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MC 14467 MC 14471 CS 235 MC 14468 MC 145010 V 24216 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *64 Scan and signal distributor of C-MOS technology, comprising a data and clock extraction unit , a control unit , a contact bounce elimination circuit , a current source control unit , a 17-bit shift register and a data output formatting unit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16x54 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : QMV 16 or  other identification marking relating to devices complying with the abovementioned description 0 ex 8542 11 86 *65 Encoder / decoder of C-MOS technology, for the conversion of data into NRZ (Non-Return-to-Zero) format or RLL (Run-Length-Limited) format, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 12 x 12 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : ¢ 61158 CL-SH110 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *66 9-bit data transmitter/ receiver of BiMOS technology , comprising a transmitter with an edge- triggered latch and a receiver with a transparent latch , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 17 mm, with not more than 44 connections and bearing: No L 156 / 50 28 . 6 . 93Official Journal of the European Communities Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 86  an identification marking consisting of or including thefollowing combination of figures (cont'd) and letters : DS 3886 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *67 Linear phase digital filter of C-MOS technology, capable of filtering phase periods into a 24 bits serial format, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13x13 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : CS 5322 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *68 Modulator /demodulator of C-MOS technology (C-MOS-Modem), for full duplex data-transfer at a rate of 75 , 300 , 600 , 1 200, 2 400 , 4 800 , 7 200 , 9 600 , 12 000 or 14 400 bits per second and for half duplex transfer of image telegraphy (facsimile ) at a rate of 2 400 , 4 800, 7 200, 9 600 , 12 000 or 14 400 bits per second, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 26x53 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : RC 144DPL SC 11046 SC 11055 SC 11094 SC 11044 SC 11054 SC 11092 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *69 Echo and reverberation module , comprising a multiplier / accumulator, two random-access memories (RAMs) with a total storage capacity of 4 Kbits and a read only memory, non-programmable (ROM) with a storage capacity of 12 Kbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: VC5344 VC5909 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *70 8 x 8-bit multiplier accumulator (MAC) of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 62 mm, with not more than 48 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : ADSP 1008-A or  other identification markings relating to devices complying with the abovementioned description 0 28 . 6 . 93 Official Journal of the European Communities No L 156/ 51 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 86 *71 Adaptive differentiated pulse-code-modulation circuit of C-MOS technology , for encoding/decoding speech and data , having 8 independent channels with a bandwidth of 8 kHz and capable of full and half duplex data-transfer at a rate of 32 000 bits per second, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 38 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : SC 11360 SC 11362 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *72 Encoder/decoder with pulse-code-modulation of N-MOS (including H-MOS) technology (N/H-MOS PCM), comprising - a sample and hold circuit, a digital-to-analogue converter , a comparator, a successive approximation register and a logic function to interface to a full duplex PCM link, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 11 x 29 mm, with not more than 22 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 2911 A-l or  other identification markings relating to devices complying with the abovementioned description 7 ex 8542 11 86 *73 Pulse-code-modulation transmit/receive filter of N-MOS (including H-MOS) technology (N /H-MOS PCM), for a PCM line or trunk termination , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10x21 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : D 2912 A or  other identification markings relating to devices complying with the abovementioned description 7 ex 8542 11 86 *76 Encoder/decoder of N-MOS (including H-MOS) technology, for the conversion of data into serial or parallel signals , comprising an arithmetic logic unit (ALU) and a read only memory, non-programmable (ROM) with a storage capacity of 128 Kbits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 15 x60 mm, with not more than 48 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TMS 38020 TMS 38021 or  other identification markings relating to devices complying with the abovementioned description 0 No L 156 / 52 Official Journal of the European Communities 28 . 6 . 93 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 86 *80 Comparator circuit of C-MOS technology, capable of comparing 1 cache-address tags , comprising a static random-access memory (S-RAM) with a storage capacity of 16 Kbits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 8 x 33 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : MCM 62350 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *81 Digital filter of C-MOS technology , capable of quadruple or octuple over-sampling for 2 channels , comprising a read only memory, non-programmable (ROM) and a random-access memory (RAM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 14 x 36 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: TMS 57021 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *82 Transmitter / receiver of C-MOS technology, with a propagation delay not exceeding 11 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 33 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 29FCT52 82503 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *83 Transmitter / receiver of BiMOS technology, for bi-directional 16-bit data transmission , comprising a data/ address multiplexer / demultiplexer, data storage latches and an 8-bit ' control circuit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 26 x26 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : SN 74 BCT 2423 SN 74 BCT 2424 or  other identification markings relating to devices complying with the abovementioned description 0 No L 156 / 5328 . 6 . 93 Official Journal of the European Communities Rate of CN code TARIC Description autonomous duty {% ) ex 8542 11 86 *84 Transmitter / receiver of BiMOS technology , for multiplexed data / address transmission, comprising D-type flip-flops, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 26 x 26 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : SN 74 BCT 2420 SN 74 BCT 2425 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *85 Transmitter / receiver of C-MOS technology , operating with a supply current not exceeding 3 mA, comprising 2 driver circuits, 3 receiver circuits and a thermal protection circuit, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 9x12 mm, with not more than 18 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : LTC 902 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *86 Digitally controlled potentiometer of C-MOS technology , consisting of an array of 31 or 99 resistive elements, comprising a 5 or 7 bits counter, a 5 or 7 bits non-volatile memory and a decoder, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 7x11 mm, with not more than 14 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : X 9102 X 9104 X 9312 X 9503 X 9C103 X 9C503 X 9103 X 9311 X 9313 X 9C102 X 9C104 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *87 Circuit for the recording and reproduction of speech of C-MOS technology, working at a programmable speed of 8 Kbits / sec or more , with an amplifier and a 10 bit digital-to-analogue converter, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 22 mm, with not more than 80 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : T 6668 TC 8830 or  other identification markings relating to devices complying with the abovementioned description &gt; 0 ex 8542 11 86 *88 Hall effect sensor of BiMOS technology, capable of communicating over a 2-wire bus , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 5x5 mm, with not more than 3 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ' UGN 3055U UGS 3055U or  other identification markings relating to devices complying with the abovementioned description 0 No L 156 / 54 Official Journal of the European Communities 28 . 6 . 93 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 86 * 89 Disc storage unit data separator (DDS), in the form of a monolithic integrated circuit , ex 8542 11 98 * 15 contained in a housing the exterior dimensions of which do not exceed 17 x 37 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DP 8460-2 DP 8465 VM 5352 WD 10 C 21 DP 8460-3 HDC 9226 VM 5353 DP 8460-4 VM 5351 WD 10 C 20 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *90 Read channel circuit , providing read /write and servo demodulator functions , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 11x11 mm, with not more than 64 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 32P4730 91C020 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *91 Subscriber line audio-processing circuit (SLAC) comprising 2 digital signal processors , an analogue- to-digital converter and a digital-to-analogue converter , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AM 7901 AM 7905 or  other identification markings relating to devices complying with the abovementioned description 7 ex 8542 11 86 *92 Decoder and sink driver , providing a output current of 500 mA at an output voltage of 35 V , with 4 inputs and 16 outputs , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13x19 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : MC 34142 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *93 Signal synthesiser of N-MOS (including H-MOS) technology with a frequency generator , a memory of 15 instrumental tones , a digital-to- analogue converter and a quartz oscillator , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8x25 mm, with not more than 18 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : YM 2413 or  other identification markings relating to devices complying with the abovementioned description 0 28 . 6 . 93 Official Journal of the European Communities No L 156 / 55 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 86 *94 Digital signal synthesiser of C-MOS technology, comprising 32 or 48 frequency generators , a clock generator and an address generator , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31 x 31 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : VC 2375 VC 5395 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 * 95 Phoneme speech synthesiser of C-MOS technology, with a supply current of less than 10 mA, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connections and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 78 A 263 CD 54123 N2L CM 54145 N2L CD 54121 N2L CD 54147 N2L CM 54146 N2L CD 54122 N2L CM 54104 CM 54166 N2L or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *96 8-bit data-synchroniser of C-MOS technology , capable of transmitting and receiving serial or parallel data at a rate of 155,52 Mbits or 19,44 megabytesper second , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TXC 02301 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *97 Programmable digital signal synthesiser of C-MOS technology , for the generation of digital sound signals comprising random-access memories (RAMs) with a total storage capacity of 16 Kbits , with a sampling rate of 22,257 kHz and 44,1 kHz and two output channels for mono or stereo signals , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18x18 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 344 S 0053 or  other identification markings relating to devices complying with the abovementioned description . 0 ex 8542 11 86 *98 Translator of BiMOS technology , to convert to emitter-coupled logic (ECL) levels or to transistor-transistor logic (TTL) levels , capable of bus driving of full duplex data transmission , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31x31 mm, with not more than 84 connections and bearing : No L 156 / 56 Official Journal of the European Communities 28 . 6 . 93 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 86  an identification marking consisting of or including one of the following combinations (cont'd) of figures and letters : CY10E383 CY101E383 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 90 *01 Static random-access memory of GaAs technology (GaAs S-RAM), with a storage capacity not exceeding 4 Kbits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 17 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 12G014 12G044 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 90 *02 Random-access memory of ECL technology (ECL-RAM) with a storage capacity not exceeding 64 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 37 mm or fixed on a plastic support, with not more than 28 connections and bearing: ,  an identification marking consisting of or including one of the following combinations of figures : 10422 10474 10484 100474 100490 10470 10480 10490 100484 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 *02 Programmable logic device, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x39 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 16L4 20R6 CY10E302 SN 54 LS 334 16L6 20R8 CY100E301 SN 54 LS 335 16L8 22V10 CY100E302 SN 54 LS 336 16R4 82 S 100 ' FP 54 AS 839 SN 74 LS 333 16R6 82 S 101 FP 54 AS 840 SN 74 LS 334 16R8 93458 FP 74 AS 839 SN 74 LS 335 20L8 93459 FP 74 AS 840 SN 74 LS 336 20R4 CY10E301 SN 54 LS 333 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 * 14 Translator of bipolar technology , to convert to emitter-coupled logic (ECL) levels or to transistor-transistor logic (TTL) levels, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x31 mm, with not more than 124 connections and bearing: 28 . 6 . 93 No L 156 /57Official Journal of the European Communities Rate of CN code TARIC Description autonomous duty (% ) :x 8542 11 95  an identification marking consisting of or including one of the following combinations 'cont'd) of figures or of figures and letters : 57-240245 F100124 F100125 MB 768 or  other identification markings relating to devices complying with the abovementioned description 0 ;x 8542 11 95 * 15 Control and/ or management circuit for memories ( including buffers) of bipolar technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 26 x 67 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AM 2965 DP 8409 DP 8429 AM 2966 DP 8419 MB 1422 DP 8408 DP 8428 SN 74 S 409 or  other identification markings relating to devices complying with the abovementioned description 0 ;x 8542 11 95 * 16 Bus interface circuit of bipolar technology, in the form of a monolithic integrated circuit , contained in a housing the external dimensions of which do not exceed 26 x 34 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82 A 203 82 A 304 AM 29821 AM 29825 AM 29845 82 A 204 82 A 305 AM 29822 AM 29826 82 A 205 82 A 436 AM 29823 AM 29843 82 A 303 82 A 442 AM 29824 AM 29844 or  other identification markings relating to devices complying with the abovementioned description 0 :x 8542 11 98 * 19 9-bit analogue- to-digital converter of bipolar technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TDC 1049 or  other identification markings relating to devices complying with the abovementioned description 0 :x 8542 11 98 *22 Digitise and data-separation circuit of bipolar technology , comprising a phase-locked loop circuit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 15 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : SN 28962 - or  other identification markings relating to devices complying with the abovementioned description 0 28 . 6 . 93No L 156 / 58 Official Journal of the European Communities Rate of CN code TARIC Description autonomous duty (% ) ex 8542 19 30 *60 Winchester disc drive amplifier , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 7x7 mm, with not more than 10 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : A 2480 FC or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 50 * 60 Voltage regulator with an input voltage range of 4,75 V or more but not exceeding 60 V and a quiescent current not exceeding 10 mA , comprising a 1 A switch circuit and an oscillator with a fixed frequency of 52 kHz, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 11x29 mm or the diameter of which do not exceed 11 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : LM 1575 LM 2575 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 *01 Control circuit of C-MOS technology , capable of driving 4 or 8 independent output loads each with an output current of 3 A and an output leakage current not exceeding 80 jiA , comprising an overvoltage detector , a short-circuit detector and an open load detector, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 23 x 38 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MC 33293 PC 33298 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 *02 Control circuit of BiMOS technology , capable of driving an output load with an output current of 0,5 A and an output leakage current not exceeding 100 nA, comprising an overvoltage detector , a current limiting circuit and a thermal shutdown circuit, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 11x11 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : MC 3392 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 *03 Monolithic integrated analogue circuit of bipolar technology , for driving direct-current motors , working with an output voltage not exceeding 18 V at an output current not exceeding 1 ,6 A, contained in a housing the exterior dimensions of which do not exceed 9x26 mm, with not more than 10 connections and bearing : 28 . 6 . 93 Official Journal of the European Communities No L 156 /59 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 19 60  an identification marking consisting of or including oneof the following combinations (cont'd) of figures and letters : BA 6109 BA 6209 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 *05 Control circuit of C-MOS technology, for monitoring the voltage of microprocessors, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8x12 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DS 1231 DS 1232 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 *07 Control circuit of bipolar technology , capable of driving N-MOS transistors , with a standby current not exceeding 3 |iA, comprising an overvoltage shutdown circuit and a charge pump , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 7x11 mm, with not more than 8 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: MC 33091 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 70 * 10 Interface circuit of dielectric isolation technology , for telephone sets with a line voltage not exceeding 265 V, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8x13 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : LH 1497 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *01 Filter of C-MOS technology , with a programmable cut-off frequency of 4,5 MHz or more but not exceeding 25,2 MHz and a programmable frequency amplification not exceeding 9 dB , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 5x12 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : AD 896 or  other identification markings relating to devices complying with the abovementioned description 0 28 . 6 . 93No L 156 / 60 Official Journal of the European Communities Rate of CN code TARIC Description autonomous duty (% ) ex 8542 19 80 *02 Audio recording/ reproducing circuit of C-MOS technology , capable of direct analogue storage of audio data with a duration of 12 , 16 or 20 seconds , comprising an electrically erasable, programmable, read only memory (E2PROM) with a storage capacity of 1 Mbit, i 3 amplifiers, an automatic gain control circuit and 2 filters , in the form of a monolithic . integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 16x37 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: ISD 1012A ISD 1016A ISD 1020A or  other identification markings relating to devices complying with the abovementioned description - 0 ex 8542 19 80 *03 Analogue signal microprocessor of bipolar technology, providing automatic gain control , read-signal processing and generation of head-positioning signals for magnetic heads in disc storage units , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 15 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : SN 28961 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *04 Monolithic integrated analogue circuit , for the reduction of audio noise by 14 dB, contained in a housing the exterior dimensions of which do not exceed 7 x 26 mm, with not more than 18 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : HA 12043 or  other identification markings relating to devices complying with the abovementioned description , 0 ex 8542 19 80 *07 AM and FM receiver of bipolar technology, in the form of a monolithic integrated * analogue circuit , contained in a housing the exterior dimensions of which do not exceed * 14 x 37 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: CXA 1030 P CXA 1240 P or  other identification markings relating to devices complying with the abovementioned description 7 ex 8542 19 80 *08 Delay line of C-MOS technology, for drop-out compensation of video signals, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 7x10 mm, with not more than 8 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : MSM 6965 RS or  other identification markings relating to devices complying with the abovementioned description 0 ; 28 . 6 . 93 Official Journal of the European Communities No L 156 / 61 Rate of CN code TARIC Description autonomous duty (% ) 8542 19 80 * 10 Monolithic integrated analogue circuit of bipolar technology, for the overload protection of telephone exchanges , contained in a housing the exterior dimensions of which do not exceed 10 x 11 mm, with not more than 3 connections and bearing :  an identification marking consisting of or including the following combination of figures: 1515 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 11 Programmable filter of bipolar technology , with a programmable cut-off frequency of 5 MHz or more but not exceeding 15 MHz and a programmable peak frequency and bandwidth , comprising a seven-pole filter and a differentiator , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8 x20 mm, with not more than 16 connections and bearing :  an identification marking consisting of or including one of the following combinations of figures" and letters : 32F8011 32F8012 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 13 Frequency converter for the conversion of frequencies of 10,95 GHz or more but not exceeding 12,5 GHz to frequencies of 950 MHz or more but not exceeding 1750 MHz , in the form of a monolithic integrated analogue circuit , contained in a cylindrical housing with a diameter of not more than 10 mm, with not more than 6 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 20070C AKD12000 AKD12010 AKD12011 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 19 Image sensor consisting of a row of not more than 3 648 photosensitive areas and a matrix linked to shift registers , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 12x43 mm, with not more than 22 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : LZ 2019 PD 3573 TCD 103 TCD 105 TOD 133 or  other identification markings relating to devices complying with the abovementioned description 0 ;x 8542 19 80 *20 Interline charge-coupled image sensor, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 21 x 32 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ICX018 ICX021 ICX022 ICX 024 ICX 038 ICX 039 or  other identification markings relating to devices complying with the abovementioned description 0 No L 156 / 62 Official Journal of the European Communities 28 . 6 . 93 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 19 80 *27 5-channel voltage comparator for monitoring lamp-circuits , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 10x28 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : AD 22001 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *28 Image sensor consisting of 16 rows of not more than 992 photosensitive areas and a matrix linked to a shift register , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 12x28 mm, with not more than 22 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : RA 16x62 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *29 Local telephone network of C-MOS technology, capable of tone generation and of switching, amplifying and decoding audio signals from not more than 2 external telephone lines and from not more than 12 internal telephone lines , in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 26 x 26 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : SC 11390 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *30 16-bit stereo encoder/decoder with C-MOS technology, having sample rates of 4 kHz or more but not exceeding 48 kHz, comprising a multiplexer, a digital-to-analogue converter , an analogue-to-digital converter, a mute circuit , a voltage reference circuit, a microphone-input, a loudspeaker-output and a headphone-output, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 18x18 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AD 1849 CS 4215 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *36 Voice-switched speakerphone circuit of bipolar technology, capable of half duplex transmission and reception of speech , comprising attenuators , level-detectors , a dial-tone detector , an algorithm-control circuit and amplifiers , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8x19 mm, with not more than 28 connections and bearing: 28 . 6 . 93 Official Journal of the European Communities No L 156 / 63 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 19 80  an identification marking consisting of or including the following combination of (cont'd) figures and letters : MC 34118 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *43 Bidirectional switch circuit of C-MOS technology , capable of switching analogue signals of -5 V and of +5 V, comprising 4 field-effect transistors (FETs), in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 9x11 mm, with not more than 18 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : SD 5401 CY or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 20 30 *50 12-bit analogue-to-digital converter of C-MOS technology, comprising a sample and hold amplifier having a dynamic performance of 0,5 MHz per second or more , in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 21 x 34 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ADS 111 ADS 112 ADS 117 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 20 80 * 10 Memory module , consisting of 4 electrically erasable , programmable, read only memories (E2PROMs) with a total storage capacity of 2 Mbits or more, mounted on a multilayered ceramic substrate, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16x42 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : XM 28C020 XM 28C040 XM 28C4096 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 20 80 *30 Voltage regulator with an imput voltage not exceeding 900 V and a fixed output voltage of 41,8 V ( ±0,5 V), in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 19 x 29 mm, with not more than 5 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : STR 54041 or  other identification markings relating to devices complying with the abovementioned description 0 No L 156 / 64 Official Journal of the European Communities 28 . 6 . 93 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 80 00 *02 Unregulated DC converter , with a rated output power not exceeding 1 W at 25 °C, in the form of a microassembly , contained in a housing the exterior dimensions of which do not exceed 11 x20 mm, with not more than 5 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CPR 5848 HPR116 HPR 405 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8543 80 80 . *92 Oscillator with a frequency of 1,5 MHz or more but not exceeding 70 MHz , comprising a monolithic integrated circuit not contained in a housing (microchip) and a quartz resonator , both mounted on a support , the whole contained in a housing the exterior dimensions of which do not exceed 9x15 mm, with not more than 4 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : SG-615 TOC-711 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8548 00 00 *91 Clock/calendar circuit , comprising a lithium battery, a quartz oscillator and a monolithic integrated circuit of C-MOS technology comprising a programmable generator for periodic interruptions and square waves and a static random-access memory (S-RAM), the whole contained in a housing the exterior dimensions of which do not exceed 18 x 34 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DS 1287 DS 1387 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8548 00 00 *93 Memory module , comprising a printed circuit on which are mounted decoupling capacitors and 4 static random-access memories (S-RAMs) with a total storage capacity of 4 Mbits, contained in a housing the exterior dimensions of which do not exceed 15 x 50 mm, with not more than 69 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : HB 6612832IB-7 or  other identification markings relating to devices complying with the abovementioned description 0 ex 9001 20 00 *10 Material consisting of a polarising film , supported on one or both sides by transparent material 0 ex 9001 20 00 *20 Polarising plastic film , consisting of a transparent protective film and a polarising membrane 0 28 . 6 . 93 Official Journal of the European Communities No L 156/65 Rate of CN code TARIC Description autonomous duty (% ) ex 9001 20 00 *30 Polarising lenticular plastic plate with a lenticular array pitch of 0,78 mm, a thickness not exceeding 0,99 mm and the exterior dimensions of which do not exceed 740 x 974 mm 0 ex 9001 90 90 * 10 Fresnel lens of plastic, unmounted , for use in the manufacture of products falling within subheadings 8528 10 and 9008 30 (a ) 0 ex 9002 11 00 *50 Lens unit , having a focal length of 75 mm or more but not exceeding 94 mm, consisting of glass or plastic lenses, with a diameter of 60 mm or more but not exceeding 180 mm 0 ex 9021 30 90 *21 Vascular protheses, neither woven nor knitted , of which the largest opening has an internal diameter not exceeding 6 mm 3,1 ex 9110 12 00 *91 Assembly consisting of a printed circuit on which are mounted one quartz oscillator, at least one watch circuit and , whether or not integrated, at least one capacitor, of a thickness not exceeding 5 mm, for use in the manufacture of products falling within Chapter 91(a ) 0 ex 9110 90 00 *92 Assembly consisting of a printed circuit on which is mounted a watch circuit or a watch ex 9114 90 00 *91 circuit and a quartz oscillator, of a thickness not exceeding 5 mm, for use in the manufacture of products falling within Chapter 91 (a) 0 ex 9110 90 00 *93 Assembly consisting of a printed circuit on which is mounted at least one watch circuit , a quartz oscillator and a piezo-electric sound element, with a thickness exceeding 5 mm, for the manufacture of products falling within Chapter 91 (a) 0 (a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions. No L 156 / 66 Official Journal of the European Communities 28 . 6 . 93 TABLE I Rate of CN code TARIC Description autonomous duty (% ) ex 8471 93 59 * 10 Floppy-disc storage units 0 ex 8471 93 59 *20 Disc storage unit , capable of parallel data-transfer via 1 , 4 , 5 or 6 channels at, respectively , a rate per second of 3,014 megabytes, 12,05 megabytes, 15,07 megabytes or 18,08 megabytes , comprising 8 rigid magnetic discs with an external diameter of 20,32 cm (8 inch ) with a total storage capacity, unformatted, not exceeding 1 000,2 megabytes and incorporating a storage-module-drive (SMD) interface 0 ex 8471 93 60 * 12 Drive-unit for use in the manufacture of digital audio tape storage units (a) 0 ex 8471 93 60 *20 Magnetic tape storage unit for single-reel cartridges 0 ex 8473 30 10 *30 Component forming the arithmetic/ logic element of a central processing unit (CPU), comprising not more than 9 printed circuit boards, the dimensions of which do not exceed 290 x 310 mm, on each of which are mounted not more than 121 ECL gate arrays or ECL random access memories (ECL-RAMs) and combinations thereof, contained in a framework the dimensions of which do not exceed 501 x 596 x 611 mm which serves as a housing and interconnector for the printed circuit boards, and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : COIB 2675 E 500 COIB 2675 H 501 COIB 2675 H 503 COIB 2675 H 500 COIB 2675 H 502 COIB 2675 H 504 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8473 30 90 *35 Mechanical encoder, consisting of a disc, contact-brushes, a bearing , a spacer and a rotational shaft , mounted in a casing with 3 connections, and having a withstandii% voltage of 50 V AC for at least 1 minute 0 ex 8473 30 90 *40 Inkjet printhead 0 ex 8473 30 90 *50 Magnetic bubble memories with a storage capacity of not more than 4 Mbits, contained in a"housing the exterior dimensions of which do not exceed 43 x 44 mm, with not more than 56 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 7110 FBM54DB BDL 0133 BDN 0151 MBM 2011 7114-1 FBM64DA BDL 0134 BDN 515 MBM 2256 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8473 40 90 * 10 Thermal printer heads of thick or thin film technology , consisting of a printed circuit with at least one tantalum capacitor and an electrolytic capacitor contained in a metal support with connector , printer element and heat sink, supplied with the appropriate support and transport roll 0 28 . 6 . 93 Official Journal of the European Communities No L 156/67 Rate of CN code TARIC Description autonomous duty (% ) ex 8483 10 90 * 10 Integrally forged and roughly shaped generator and turbine shafts of a weight exceeding 215 t 0 ex 8501 10 99 *52 DC motor , brushless, with a typical running torque not exceeding 0,20 Nm, with a coupling flange of a diameter of 76 mm ( ± 1 mm), with an outside rotor of a diameter not exceeding 55 mm ( ± 1 mm), a four-phase winding, a rated speed of 3 600 ( ± 1 % ) rpm, a supply voltage of 12 V ( ± 10 % ) and fitted with wires and connectors 0 ex 8501 10 99 *68 DC motor , brushless , with a typical running torque not exceeding 0,0005 Nm, with a chuck of a diameter of 20 mm ( ±0,5 mm), a rated speed of 3 486 ( ±0,1 % ) rpm and a supply voltage of 5 V ( ± 10 % ), mounted on a support the dimensions of which do not exceed 71 x 103 mm, fitted with a connector and conductor elements 0 ex 8501 10 99 *69 DC motor , brushless, with a typical running torque not exceeding 0,002 Nm, with a coupling flange of a diameter of 27,5 mm ( ± 0,5 mm), a coupling flange of a diameter of 15 mm ( ±0,5 mm) and a chuck of a diameter of 25 mm ( ±0,5 mm), with an internal rotor, a three-phase winding , a rated speed of 3 409 ( ±0,1 % ) rpm and a supply voltage of 12 V ( ±5% ) 0 ex 8501 10 99 *70 DC motor , brushless, with a typical running torque not exceeding 0,001 Nm, with a coupling flange of a diameter of 57 mm ( ±0,5 mm), a coupling flange of a diameter of 43,5 mm ( ±0,5 mm) and a chuck of a diameter of 25 mm ( ±0,5 mm), with an internal rotor, a three-phase winding , a rated speed of 3 575 ( ± 0,1 % ) rpm and a supply voltage of 12 V ( ±5% ) 0 ex 8501 10 99 *71 . DC bipolar motor , brushless , with a typical running torque not exceeding 0,0223 Nm, with a coupling flange of a diameter of 17,8 mm ( ± 0,5 mm) and a chuck of a diameter of 25 mm ( ± 0,5 mm), with an internal rotor, a three-phase winding, a rated speed of 4 498 ( ±0,1 % ) rpm and a supply voltage of 12 V ( ± 10 % ) 0 ex 8501 10 99 *72 DC bipolar motor , brushless , with a typical running torque not exceeding 0,00825 Nm, with a coupling flange of a diameter of 27,4 mm ( ± 0,5 mm) and a chuck of 25 mm ( ± 0,5 mm), with an internal rotor, a three-phase winding, a rated speed of 4 498 ( ±0,1 % ) rpm and a supply voltage of 12 V ( ± 10 % ) 0 ex 8501 10 99 *73 DC motor , brushless , with a typical running torque not exceeding 1,6 x 10~5 Nm, with a coupling flange of a diameter of 32 mm ( ±0,5 mm), a chuck of a diameter of 25 mm ( ±0,5 mm), a rated speed of 3 663 ( ±0,5 % ) rpm and a supply voltage of 12 V ( + 10 % / -8 % ), integrated on an aluminium baseplate the exterior dimensions of which do not exceed 98 x 141 mm 0 ex 8501 10 99 *74 DC motor , brushless, with a typical running torque not exceeding 0,0071 Nm, with a coupling flange of a diameter of 12,7 mm ( ± 0,5 mm) and a spindle of a diameter of 39,7 mm ( ± 1 mm), with a rated speed of 3 600 ( ±0,1 % ) rpm and a supply voltage of 11V( ±10% ) 0 ex 8501 10 99 *75 DC motor , brushless , with a typical running torque not exceeding 0,002 Nm, with a coupling flange of a diameter of 27,5 mm ( ± 0,5 mm), a coupling flange of a diameter of 15 mm ( ±0,5 mm) and a chuck of a diameter of 25 mm ( ±0,5 mm), with an internal rotor, a three-phase winding , a rated speed of 3 857 ( ± 0,1 % ) rpm and a supply voltage of 12 V ( ± 5 %) 0 No L 156 / 68 28 . 6 . 93Official Journal of the European Communities Rate of CN code TARIC Description autonomous duty (% ) ex 8506 19 19 * 10 Lithium iodine single cell battery the dimensions of which do not exceed 9 x 23 x45 mm and a voltage not exceeding 2,8 V 0 ex 8506 19 19 *20 Unit consisting of not more than 2 lithium batteries embedded in a socket for integrated circuits (battery-buffered socket), with not more than 32 connections and incorporating a control circuit 0 ex 8506 19 99 * 10 Dry zinc/ carbon batteries of a voltage of 5,5 V or more but not exceeding 6,5 V and the dimensions of which do not exceed 5 x 90 x 110 mm, for incorporation in film cassettes for instant pictures (a ) 0 ex 8517 90 81 * 10 Assembly for telephonic apparatus comprising a microphone , a protecting circuit and a four-way connecting socket, mounted on a printed circuit the dimensions of which do not exceed 22 x 40 mm 0 ex 8518 90 00 *91 Integrally cold-upsetted steel coreplate, in the form of a disc on one side provided with a cylinder , for use in the manufacture of loudspeakers (a) 0 ex 8522 90 91 *91 Optical unit consisting of a laser diode with one photodiode , emitting light of a nominal wavelength of 780 nm , contained in a housing with a diameter of not more than 10 mm and a height of not more than 9 mm, with not more than 10 connections and bearing:  an identification marking consisting of or including one of the following combination of letters or of figures and letters : LDGU LT 022 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8522 90 99 *91 Single cassette-deck sub-assembly with a total thickness not exceeding 53 mm, for use in the manufacture of sound recording and reproducing apparatus (a) 0 ex 8522 90 99 *93 Cassette-deck sub-assembly for sound recording and reproducing apparatus , for use in the manufacture of telephone answering machines (a) 0 ex 8523 20 10 *40 Rigid magnetic discs, prelubricated, oxide type , with a coercivity of 300 Oe or more 0 ex 8523 20 10 *50 Rigid magnetic disc with a thin-film metallic coating, having a coercivity exceeding 600 Oe and an external diameter not exceeding 231 mm 0 ex 8529 10 70 * 10 Ceramic filter package comprising 2 ceramic filters and 1 ceramic resonator for a frequency of 10,7 MHz ( ±30 kHz), contained in a housing the exterior dimensions of which do not exceed 10x10 mm 0 ex 8529 10 70 *20 Ceramic filters for frequencies of 4,5 MHz or more but not exceeding 6,6 MHz contained in a housing the dimensions of which do not exceed 9 x 24 mm 0 ex 8529 90 98 *91 Device consisting only of an interline charge-coupled image sensor with filter, the dimensions of which do not exceed 43 x 59 mm 0 No L 156 / 6928 . 6 . 93 Official Journal of the European Communities Rate of CN code TARIC Description autonomous duty (% ) ex 8531 20 90 * 10 Dot matrix display consisting of a line of 8 characters, each character composed of 35 light-emitting diodes (LEDs), comprising electronic components for interface and drive functions , contained in a housing the exterior dimensions of which do not exceed 20 x 43 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HDSP2107 HDSP2112 PDSP 2110 PDSP 2112 HDSP2111 HDSP2113 PDSP 2111 PDSP 2113 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8531 20 90 *45 Digital displays , consisting of a printed circuit board of a size not exceeding 35 x 90 mm with a single line of characters , not less than 3 in number, comprising light-emitting diodes (LEDs) made from gallium-based semiconductor compounds mounted thereon . Each character is composed of up to 8 segments with or without a decimal point and the line of characters has a protective cover of plastic 0 ex 8531 80 90 *10 Direct current plasma display 0 ex 8534 00 11 *91 Single-face printed circuit the dimensions of which do not exceed 30x30 mm, for the ex 8534 00 19 *91 manufacture of products falling within Chapter 91 (a) 0 ex 8534 00 11 *92 Multiple printed circuit, consisting of 24 layers , including 5 layers with buried vias of bismaleimide triazine, the exterior dimensions of which do not exceed 64 x 65 cm 0 ex 8534 00 19 *92 Single-face printed circuits , each with not more than 268 conductive leads, on a plastic tape with sprocket holes on both edges and having a width of not more than 35 mm and a thickness of not more than 0,26 mm 0 ex 8534 00 19 *93 Printed circuit on one or both sides of a ceramic substrate, consisting of conductor elements and contacts, the dimensions of which do not exceed 36 x 36 mm, with not more than 304 connections 0 ex 8536 41 10 *91 Thermal relays contained in a hermetically sealed glass cartridge not exceeding 35 mm in ex 8536 41 90 *91 length excluding wires, with a maximum leakage rate of 10~6 cm3 He/ sec at one bar in the ex 8536 49 00 *91 temperature range 0 to 160 °C, to be incorporated into compressors for refrigerating equipment (a) 0 ex 8536 50 19 *91 Reed switches in the form of a glass capsule containing a small quantity of mercury and not ex 8536 50 90 *91 more than 3 electrical contacts on metal arms 0 ex 8538 90 90 *91 Part of an electrothermal fuse, consisting of a tin coated copper wire attached to a cylindrical casing, the exterior dimensions of which do not exceed 5 x 48 mm 0 ex 8540 11 10 *93 Colour cathode-ray tube with a slot mask, equipped with electron guns placed side by side (in-line technology) and with a diagonal measurement of the screen of 12 cm or more but not exceeding 26 cm 0 ex 8540 12 10 *91 Flat screen monochrome cathode-ray tube with a diagonal measurement of the screen of 150 mm or more but not exceeding 155 mm and an anode voltage of 25 kV or more but not exceeding 32 kV . 0 No L 156 /70 Official Journal of the European Communities 28 . 6 . 93 Rate of CN code TARIC Description autonomous duty (% ) ex 8540 20 90 *91 Photomultiplier consisting of a photocathode tube with 9 dynodes, for light of wavelength of 160 nm or more but not exceeding 930 nm, of a diameter not exceeding 14 mm and a height not exceeding 94 mm 0 ex 8540 30 10 *25 Colour cathode-ray tube with a' dot mask, equipped with electron guns in a triangular fashion (delta technology), with a diagonal measurement of the screen of 66 cm or more 0 ex 8540 30 10 *34 Colour cathode-ray tube with a dot mask, equipped with electron guns placed side by side (in-line technology), with a diagonal measurement of the screen of more than 72 cm and a distance of less than 0,5 mm between dots of the same colour 0 ex 8540 30 10 *35 Colour cathode-ray tube with a dot mask , equipped with electron guns placed side by side (in-line technology), having a diagonal measurement of the screen not exceeding 72 cm 0 ex 8540 30 90 *26 Flat screen monochrome cathode-ray tube, with a diagonal measurement of the screen of 142 mm or more but not exceeding 190 mm, a luminescence of 300 lumen or more but not exceeding 2 000 lumen, a resolution of 0,06 mm or more but not exceeding 0,1 mm, phosphor types PI or P22 or P53 or P55 or P56 , an anode voltage of more than 34 kV, a focus voltage of more than 7 kV and a cathode current of 3 mA or more 0 ex 8540 89 11 *91 Displays in the form of a tube consisting of a glass housing mounted on a board the dimensions of which do not exceed 300 x 350 mm excluding leads . The tube contains one or more rows of characters or lines arranged in rows , each character or line consisting of fluorescent or phosphorescent elements . These elements are mounted on a metallised base which is covered with fluorescent substances or phosphorescent salts which give off light when bombarded with electrons 0 ex 8540 91 00 *91 Deflector yoke for cathode-ray tubes with an operating frequency of 31 250 Hz or more but not exceeding 64 000 Hz , incorporating a quadripolar magnet 0 ex 8540 91 00 *93 Electron gun for the production of monochrome cathode-ray tubes with a diagonal measurement of the screen of 7,6 cm or more but not exceeding 30,5 cm (a) 0 ex 8540 99 00 *91 Anode , cathode or output part , for the manufacture of magnetrons of subheading 8540 41 00 (a ) 0 ex 8541 10 91 * 10 Silicon power rectifier diodes of planar technology , with a recovery time of less than 100 ns , a maximum recurring reverse voltage of 200 V, and average forward current of 2,5 A or more , contained in a flat housing the exterior dimensions of which exceed 3x9x9 mm but do not exceed 5x11x17 mm 0 ex 8541 10 99 *20 Silicium diode with a variable capacitance^ capable of a capacitance change of more than 10 times in relation to its starting value by variation of the operating voltage of 2 V or more but not exceeding 10 V and with a capacitance of 96 pF or more but not exceeding 144 pF at 2 V, contained in a cylindrical housing having a diameter of not more than 3 mm and a height of not more than 8 mm, with not more than 2 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : MV 1404 or  other identification markings relating to devices complying with the abovementioned description 0 28 . 6 . 93 Official Journal of the European Communities No L 156/71 Rate of CN code TARIC Description autonomous duty (% ) ex 8541 21 90 * 10 High electron mobility transistor (HEMT), for frequencies of 2 GHz or more but not exceeding 20 GHz , with a dissipation rate not exceeding 180 mW, contained in a housing with a diameter not exceeding 3 mm, with not more than 4 connections 0 ex 8541 21 90 *20 Field-effect transistor (FET) for frequencies of 2 GHz or more but not exceeding 16 GHz, with a dissipation rate not exceeding 225 mW, contained in a housing with a diameter not exceeding 3 mm, with not more than 4 connections 0 ex 8541 29 90 * 10 Transistor with a power of 150 W or more at a voltage of 160 V or more and with a cut-off frequency of 20 MHz or more , contained in a housing the exterior dimensions of which do not exceed 22 x 37 mm, with not more than 3 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 2 SA 1170 2 SA 1494 2 SC 2921 2 SA 1215 2 SC 2774 2 SC 3858 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8541 29 90 *30 Field-effect transistor (FET), having a drain-to-source breakdown-voltage of 50 V, operating with a drain-current of 8,2 A, a drain-to-source resistance not exceeding 0,2 ohm, and with a dissipation rate not exceeding 25 W, contained in a housing the exterior dimensions of which do not exceed 6x7 mm, with not more than 3 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: IRFR 010 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8541 40 10 *60 Light-emitting diode (LED), made from gallium-arsenic-phosphor (GaAsP) semiconductor, operating at a nominal wavelength of 710 nanometers , in the form of a monolithic integrated circuit without a housing (chips), for the manufacture of optocouplers ( a ) 0 ex 8541 40 10 *70 Light-emitting diode (LED), made from aluminium-gallium-arsenic (AlGaAs) semiconductor, having a square base with an edge length not exceeding 8,2 mm, having a primary lens 0 ex 8541 40 10 *80 Light-emitting diode (LED) of Transparent Substrate (TS) technology, made from aluminium-gallium-arsenic (AlGaAs ) semiconductor, having a luminous intensity of 1,4 candela or more at 20 mA 0 ex 8541 40 91 *91 Module consisting of not more than five solar cells of thin-film technology, on a substrate the exterior dimensions of which do not exceed 18 x 70 mm 0 ex 8541 60 00 *91 Piezo-electric crystal oscillating at a frequency of 32 768 Hz, contained in a cylindrical housing of a length not exceeding 8,2 mm and a diameter not exceeding 3,2 mm, for the manufacture of products falling within Chapter 91 (a) 0 ex 8541 60 00 *92 Polarised ceramic piezo-electric crystal oscillating in a frequency range of 500 kHz or more but not exceeding 12 500 kHz , contained in a housing the exterior dimensions of which do not exceed 14x15 mm, with not more than 3 connections * 0 No L 156 /72 Official Journal of the European Communities 28 . 6 . 93 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 01 *30 Wafer , not yet cut into chips, consisting only of static random-access memories (S-RAMs) with a storage capacity of 1 Mbit, for the manufacture of goods of subheading 8542 11 25 contained in a housing the exterior dimensions of which do not exceed 14 x 42 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including the following combination of figures : 431000 or  other identification markings relating to devices complying with the abovementioned description (a) 0 ex 8542 11 01 *50 Wafer , not yet cut into chips, consisting only of microcontrollers or microcomputers with an arithmetic-logic unit (ALU) with a processing capacity of 16 bits and an 8-bit data-bus , comprising a read only memory, non-programmable (ROM) with a storage capacity not exceeding 128 Kbits and a random-access memory (RAM) with a storage capacity not exceeding 2 Kbits, for the manufacture of goods of subheading 8542 11 73 contained in a housing the exterior dimensions of which do not exceed 18 x43 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 78C11 78C12 78C14 or  other identification markings relating to devices complying with the abovementioned description (a) 0 ex 8542 11 05 * 10 Control and driver circuit for dot-matrix liquid crystal displays (LCDs) of C-MOS technology , with a character generator, and having a drive voltage of more than 10 V, in the form of a monolithic integrated circuit without a housing (microchip), for the manufacture of liquid crystal display (LCD) modules (a) 0 ex 8542 11 05 *20 Driver circuit for liquid crystal displays (LCDs) of C-MOS technology, with 40 or more output channels , and having a drive voltage of more than 5 V, in the form of a monolithic integrated circuit not contained in a housing (microchip), for the manufacture of liquid crystal displays (LCDs) or assemblies therefore (a ) 0 ex 8542 11 12 *01 Dynamic random-access memory of N-MOS (including H-MOS) technology (N/H-MOS D-RAM) with a storage capacity of 64 Kbit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 9 x 24 mm, with not more than 18 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : KM 4164 MN 4264 TMS 4164 TMS 4416 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 12 * 11 Dynamic random-access memory of N-MOS (including H-MOS) technology (N/H-MOS D-RAM), with a storage capacity of 256 Kbits and an access time not exceeding 150 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 34 mm, with not more than 24 * connections and bearing: 28 . 6 . 93 Official Journal of the European Communities No L 156/73 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 12  an identification marking consisting of or including one of the following combinations (cont'd) of figures and letters: HB 50562 KM 41257 MB 81464 PD 41256 TMS 4256 HM 50256 M5M 4256 MSM 4256 PD 41464 TMS 4464 HM 50464 M5M4464 MSM 4464 TMM 41256 KM 41256 MB 81256 PD 41254 TMM 41464 or  other identification markings relating to devices complying with the abovementioned description 8 ex 8542 11 12 *12 Dynamic random-access memory of C-MOS technology (C-MOS D-RAM), with a storage capacity of 256 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 53 C 256 53 C 466 MB 81 C 466 TC 51832 53 C 258 HM 65256 P 51 C 256 53 C 464 MB 81 C 258 P 51 C 259 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 12 * 13 Dual port dynamic random-access memory (D-RAM), with data registers and a serial read output control , with a storage capacity of 256 Kbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 39 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : M5M 4 C 264 MB 81461 PD 41264 TMS 4461 or  other identification markings relating to devices complying with the abovementioned description * 0 ex 8542 11 14 *01 Random-access memory with a storage capacity of 1 Mbit, with separate in- and outputs and serial shift registers (so-called field memories), of C-MOS technology (C-MOS RAM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 54 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TC 521000 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 14 *02 Dual or triple port dynamic random-access memory (D-RAM), with data registers and a serial read output control , with a storage capacity of 1 Mbit, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20x51 mm, with not more than 52 connections and bearing: No L 156 / 74 Official Journal of the European Communities 28 . 6 . 93 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 14  an identification marking consisting of or including one of the following combinations (cont'd) of figures and letters : TC 524256 TC 528128 MT 42 C 4256 MT 43 C 8128 TC 524257 M5M 442256 . MT 43 C 4257 TMS 44 C 251 TC 528126 MB 81 C 4251 MT 43 C 4258 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 21 *01 Static random-access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 16 x 4 bits and an access time not exceeding 35 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 9x21 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY27S03 CY54S189 CY7C189 CY27S07 CY74S189 CY7C190 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 21 * 17 Static random-access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 256 x 4 bits and an access time not exceeding 60 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 12 x 33 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C122 CY7C123 CY93422 CY93L422 P4C 422 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 21 *28 Static random-access memory (S-RAM), with a storage capacity of 1 Kx4 bits and an access time not exceeding 25 ns , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 8 x 32 mm, with not less than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: AM 9150-20 CY 7 C 150-15 AM 9150-25 CY 7 C 150-25 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 21 *32 Static random-access memory of N-MOS (including H-MOS) technology (N/H-MOS S-RAM), with a storage capacity of 8 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 24 connections and bearing: No L 156 / 7528 . 6 . 93 Official Journal of the European Communities Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 21  an identification marking consisting of or including one of the following combinations (cont'd) of figures or figures and letters : 4008 4801 8108 8114 PD 421 4118 8104 8112 8185 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 21 *43 Dual port static random-access memory of BiMOS technology (BiMOS dual port S-RAM), with a storage capacity of 32 Kbits and an access time not exceeding 35 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 29 x62 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7B134 CY7B1342 CY7B135 CY7B138 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 21 *48 Static random-access cache memory of C-MOS technology (C-MOS S-Cache-RAM), with a storage capacity of 4 K x 16 bits and an access time not exceeding 55 ns, comprising a 12-bits address latch and control circuits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 53 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : IDT71586S or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 21 *49 Dual port static random-access memory of BiMOS technology (BiMOS dual port S-RAM), with a storage capacity of 64 Kbits and an access time not exceeding 35 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 29 x 29 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : CY7B144 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 23 *01 Static random-access cache memory of BiMOS technology (BiMOS S-Cache-RAM), with a storage capacity of 72 Kbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 29 x 29 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7B180 CY7B181 or  other identification markings relating to devices complying with the abovementioned description 0 No L 156 /76 Official Journal of the European Communities 28 . 6 . 93 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 23 *19 Static random-access cache memory of C-MOS technology (C-MOS S-Cache-RAM), with a storage capacity of 144 Kbits and an access time not exceeding 30 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 21 x 21 mm, with not more than 52 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TC 55187 TC 55188 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 23 *20 Dual port static random-access cache memory of C-MOS technology (C-MOS dual port S-Cache-RAM), with a storage capacity of 256 Kbits , comprising a bus-memory control circuit , a bus control circuit of a central processing unit (CPU), an address-latch and 2 multiplexers, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 45 x 45 mm, with not more than 84 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82490XP or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 23 *22 Static asynchronous random-access memory of C-MOS technology (C-MOS asynchronous S-RAM), with a storage capacity of 16 Kx 16 bits , excluding static random-access cache memory (S-Cache-RAM), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 21 x 21 mm, with not more than 52 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MCM 62995-17 MCM 62995-20 or  other identification markings relating to devices complying with the abovementioned ' description 0 ex 8542 11 25 * 11 Static random-access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 512 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 12x28 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TC 551632 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 31 *01 Read only memory, non-programmable in C-MOS technology (C-MOS ROM), with a storage capacity of 256 Kbits , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 17 x 50 mm, with not more than 54 connections and bearing: 28 . 6 . 93 Official Journal of the European Communities No L 156/77 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 31  an identification marking consisting of or including one of the following combinations (cont'd) of figures and letters : HN 61256 MB 83256 TMS 60C19 HN 613256 TMS 60C18 TMS 60C20 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 31 *06 Read only memory , non-programmable of C-MOS technology (C-MOS ROM) with a storage capacity of 1 Mbit , comprising a serial data output port, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 43 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TMS 60C80 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 42 *01 UV erasable, programmable , read only memory (EPROM), with a storage capacity of 16 Kbits and an access time not exceeding 65 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with a quartz window on the upper surface and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY 7C 245 W CY 7C 291 W or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 42 *06 UV-erasable , programmable , read only memory (EPROM), with a storage capacity of 32 Kbits and an access time not exceeding 45 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with a quartz window on the upper surface and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 27 CX 321 27 CX 322 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 42 * 11 UV erasable, programmable, read only memory (EPROM), with a storage capacity of 64 Kbits and an access time not exceeding 65 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with a quartz window on the upper surface and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: CY 7C 261 W CY 7C 263 W CY 7C 268 W CY 7C 269 W or  other identification markings relating to devices complying with the abovementioned description 0 No L 156 / 78 Official Journal of the European Communities 28 . 6 . 93 Rate of CN code TARIC Description autonomous duty (% ) 5x8542 11 42 * 16 UV erasable or non-erasable , programmable, read only memory (EPROM or PROM), ;x 8542 11 59 * 58 with a storage capacity of 128 Kbits and an access time not exceeding 100 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 32 connections , with or without a quartz window on the upper surface and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY 7C 251 CY 7C 254 XC 17128 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 44 *01 UV erasable or non-erasable, programmable , read only memory (EPROM or PROM) ex 8542 11 59 *64 with a storage capacity of 1 Mbit and an access time not exceeding 35 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which dp not exceed 18x53 mm, with not more than 40 connections , with or without a quartz window on the upper surface and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : CY7B201 CY7B210 " CY7B211 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 44 *07 UV erasable or non-erasable, programmable, read only memory (EPROM or PROM), ex 8542 11 59 *68 with a storage capacity of 512 Kbits and an access time not exceeding 75 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16x43 mm, with not more than 32 connections , with or without a quarts window on the upper surface and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 27 C 512 CY 7C 285-75 CY 7C 287 CY 7C 289-75 CY7C 285-65 CY 7C 286 CY 7C 289-65 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 46 *02 Flash electrically erasable, programmable, read only memory (Flash-E2PROM) with a storage capacity of 4 Mbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 21 x 43 mm, with not more than 56 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 28 F 040 TC 584000 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 48 *01 UV erasable or non-erasable, programmable , read only memory (EPROM or PROM), ex 8542 11 59 *66 with a storage capacity of 8 Mbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x56 mm, with not more than 42 connections , with or without a quartz window on the upper surface and bearing : 28 . 6 . 93 Official Journal of the European Communities No L 156/79 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 48  an identification marking consisting of or including thefollowing combination of figures ex 8542 11 59 and letters : (cont'd) TC 578200 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 59 *21 FIFO (first in, first out), read/write memory of C-MOS technology , with a storage capacity of 64 x 8 bits or 64 x 9 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 12x38 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C408A CY7C409A or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 59 *24 FIFO (first in , first out) read/write memory , with a storage capacity of 7 280 or 9 080 bits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 12x36 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : PD 41101 PD 41102 PD 42101 PD 42102 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 59 *26 FIFO (first in, first out) read/write memory of C-MOS technology , for simultaneous reading and writing in one clock signal , with a storage capacity of 512x9 bits and an access time not exceeding 40 ns, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 12 x 43 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C441 CY7C451 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 59 *31 FIFO (first in , first out) read/write memory of C-MOS technology, with a storage capacity of 72 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 14 x 38 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C460 CY7C470 or  other identification markings relating to devices complying with the abovementioned description 0 28 . 6 . 93No L 156 / 80 Official Journal of the European Communities Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 59 *33 FIFO (first in, first out) read/write memory of C-MOS technology , with a storage capacity of 144 Kbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 14x38 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C462 CY7C472 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 1 1 59 *35 FIFO (first in, first out) read/write memory of C-MOS technology, with a storage capacity of 288 Kbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 14x38 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C464 CY7C474 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 59 *48 Programmable, non-erasable, read only memory (PROM), with a storage capacity of 16 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x39 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 7 C 245 7 C 291 7 C 292 HM 6616 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 59 *52 Programmable, non-erasable, read only memory (PROM) of C-MOS technology with a storage capacity of 36 288 bits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 16 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : XC 1736 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 59 *54 Programmable, non-erasable, read only memory (PROM), with a storage capacity of 64 Kbits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17x44 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C261 CY7C264 CY7C269 MB7144 XC 1764 CY7C263 CY7C268 MB7143 MB71C44 XC 1765 or ,  other identification markings relating to devices complying with the abovementioned description 0 No L 156/ 8128 . 6 . 93 Official Journal of the European Communities Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 62 *01 Co-processor of C-MOS technology , for multiple interfacing a parallel system bus to 8 , ex 8542 1 1 64 *01 16 or 32 bits central processing units (CPUs), in the form of a monolithic integrated circuit , ex 8542 11 67 *01 contained in a housing the exterior dimensions of which do not exceed 41 x41 mm, with not more than 149 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 82389 82C389 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 62 *21 Microprocessor of N-MOS (including H-MOS) technology, with a processing capacity of 8 bits , for the encoding/decoding of data, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15x53 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 8294 Z 8068 Z 9518 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 62 *22 Microprocessor of C-MOS technology , with a processing capacity of 8 bit , comprising a central processing unit (CPU), a memory management unit , a two-channel DMA controller, two-channel programmable 16-bit counter / timer, a wait-state generator, a two-channel asynchronous serial communication interface (ASCI ) and a bus controller, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 26 x 62 mm, with not more than 80 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: HD 64 A 180 HD 64 B 180 Z 64180 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 62 *23 Microprocessor of C-MOS technology , with a processing capacity of 8 bits , comprising a modulation circuit for recording signals , a demodulation circuit for reproducing signals, an error-correction code circuit (ECC), an analogue-to-digital /digital-to-analogue converter, a static random-access memory (S-RAM) interface, an input / output circuit for interfacing a microcontroller or microcomputer , an input / output circuit for interfacing an audio system and a phase-locked loop (PLL) circuit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 21 mm, with not more than 100 coonections and bearing :  an identification marking consisting of or including the following combination of figures and letters : CXD2601 or  other identification markings relating to devices complying with the abovementioned description 0 No L 156 / 82 Official Journal of the European Communities 28 . 6 . 93 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 62 *41 Multiprotocol microprocessor of C-MOS technology, with a processing capacity of 8 or ex 8542 11 64 *31 16 bits , comprising a central processing unit (CPU), a direct memory access controller , an interrupt controller , a dual port random-access memory (Dual Port RAM) with a storage capacity of 9 216 bits , 3 timers, a communication processor and 3 full duplex serial communication controllers , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 36 x 36 mm, with not more than 132 connections and bearing :  an identification marking consisting of or including the following combination of figures and letters : MC 68302 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 64 *02 Microprocessor of C-MOS technology, with a processing capacity of 16 bits , comprising a multiplier/ accumulator (MAC), an arithmetic-logic shifter, a static random-access memory (S-RAM) with a storage capacity of 48 Kbits and having the function of programme memory , a static random-access memory (S-RAM) with a storage capacity of 16 Kbits and a programmable timer, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 80 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ADSP2101 ADSP 2102BS-50 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 64 *21 Microprocessor of N-MOS (including H-MOS) technology, with a processing capacity of 16 bits and an 8-bit address/data-bus , comprising a central processing unit (CPU), a timing generator, 2 independent direct memory access (DMA) channels , a programmable interrupt controller , 3 programmable 16-bit timers, programmable memory and external chip selection logic , a programmable wait state generator and a bus controller, in the form of a monolithic integrateid circuit, contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including the following combination of figures: 80188 or  other identification markings relating to devices complying with the abovementioned description 7 ex 8542 11 64 *22 Microprocessor of C-MOS technology, with a processing capacity of 16 bits and an 8 bit data-bus, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 36 x 60 mm, with not more than 120 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MB 89T713 MB 89T715 or  other identification markings relating to devices complying with the abovementioned description 0 No L 156 / 8328 . 6 . 93 Official Journal of the European Communities Rate of CN code TARIC Description autonomous duty(% ) ;x 8542 11 64 *23 Microprocessor of C-MOS technology , with a processing capacity of 10 bits, for text data decoding, comprising a prefix processor for serial to parallel data conversion , a Video display processor , a memory access controller , a display memory and an interface circuit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16x37 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: CF 70064 CF 70095 CF 72301 CF 72305A or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 64 *34 Microprocessor in N-MOS (including H MOS) technology, with a processing capacity of 16 bits, comprising a central processing unit (CPU), a timing generator , two independent direct memory access (DMA) channels, a programmable interrupt controller, 3 programmable 16-bit timers , programmable memory and external chip selection logic, a programmable wait state generator and a bus control unit , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including the following combination of figures: 80186 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 64 *35 Microprocessor of N-MOS technology (including H-MOS), with a processing capacity of 16 bits, comprising a central processing unit (CPU), a memory management unit (MMU) and a real address and virtual address operating mode system (OSO), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including the following combination of figures : 80286 or  other identification markings relating to devices complying with the abovementioned description 10 ex 8542 11 64 *36 Communications processor of N-MOS (including H-MOS) technology , with a processing capacity of 16 bits , comprising a random-access memory (RAM) with a storage capacity of 22 Kbits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 15 x 60 mm, with not more than 48 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TMS 38010 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 64 *40 Microprocessor of C-MOS technology, with a processing capacity of 16 bits, comprising a central processing unit (CPU) and an 8-bit or 16-bit external data-bus, contained in a housing the exterior dimensions of which do not exceed 36 x 54 mm, with not more than 132 connections and bearing : No L 156 / 84 Official Journal of the European Communities 28 . 6 . 93 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 64  an identification marking consisting of or including one of the following combinations (cont'd) of figures and letters : 80 C 186 80 C 296 DSP 56156 Z 280 80 C 188 ADSP 2100 DSP 56200 Z 70108 80 C 196 DSP 56116 XSP 56200 Z 70116 or  other identification markings relating to devices co.mplying with the abovementioned description 0 ex 8542 11 64 *42 Communication processor of C-MOS technology , with a processing capacity of 16 bits, comprising a coder/decoder for the conversion of data into serial / parallel signals, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 28 x 28 mm, with not more than 132 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: TMS 380 C 16 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 64 *43 Microprocessor of C-MOS technology, with a processing capacity of 16 bits , comprising a 4-channel direct memory access (DMA) controller , a universal asynchronous receiver / transmitter (UART), three 16-bit timer/ counters, an 8-channel interrupt-controller, a memory-refresh controller , a clock-generator and a bus-controller with wait-state generator, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 28 x 29 mm, with not more than 120 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : PD 70236 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 64 *44 Microprocessor of C-MOS technology, with a processing capacity of 16 bits, comprising 2 timers , a dynamic random-access memory (D-RAM) controller, a flash electrically erasable , programmable , read only memory (Flash E2PROM) controler, an electrically erasable , programmable, read only memory (E2PROM) controller, an universal asynchronous receiver/ transmitter (UART), an address decoder circuit and registers, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 29x29 mm, with not more than 160 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 1TX9-0301 or  other identification markings relating to devices complying with the abovementioned description 0 No L 156/8528 . 6 . 93 Official Journal of the European Communities Rate of CN code TARIC Description autonomous duty (% ) sx 8542 11 67 *05 Coprocessor of C-MOS technology, with a processing capacity of 32 bits, for a local area network, comprising a data interface unit , a bus interface unit , a direct memory access (DMA) controller and FIFO (first in, first out) read /write memories with a total storage capacity of 1 536 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 63x63 mm, with not more than 132 connections and bearing:  an identification marking consisting of or including the following combination of figures : 82596 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 67 *31 Microprocessor of N-MOS (including H-MOS) technology, with a processing capacity of 32 bits, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 38 x 38 mm, with not more than 132 connections and bearing:  an identification marking consisting of or induding one of the following combinations of figures and letters : CPU 04041871 NCR 32 000 NS 32032 NS 32332 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 67 *32 Microprocessor of C-MOS technology , with a processing capacity of 32 bits, comprising a floating point arithmetic unit with four 80-bit registers, thirty six 32-bit registers , a cache memory with a storage capacity of 4 Kbits and an interrupt controller, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 37 x 37 mm, with not more than 132 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 80960KB or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 67 *33 Microprocessor with a processing capacity of 32 bits , comprising one or more random-access memories (RAMs) with a total storage capacity not exceeding 48 Kbits and a floating decimal point arithmetic unit with a capacity of 32 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 35x35 mm, with not more than 164 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : DSP 32 C or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 1 1 67 *34 Microprocessor of C-MOS technology , with a processing capacity of 32 bits, comprising a binary arithmetic-logic unit , a floating point arithmetic-logic unit, a decimal arithmetic-logic unit , a control store unit, a virtual memory management unit and registers, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 48 x 48 mm, with not more than 223 connections and bearing: No L 156 / 86 Official Journal of the European Communities 28 . 6 . 93 Rate of CN code TARIC Description autonomous duty (% ) :x 8542 11 67  an identification marking consisting of or including the following combination of [cont'd) figures : 78201441 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 67 *36 Microprocessor of C-MOS technology , with a processing capacity of 32 bits, with a 16-bit external data-bus and a 24-bit external address-bus , with a virtual storage address capacity of 64 terabytes, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31x31 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 80386 SX or  other identification marking relating to devices complying with the abovementioned description 0 ex 8542 11 67 *39 Microprocessor of C-MOS technology, with a processing capacity of 32 bits , comprising a 32 bit external data bus and a 26 bit external address bus , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 29x29 mm, with not more than 160 connections and bearing :  an identification marking consisting of or including the following combination of figures and letters : 86C020 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 67 *40 Microprocessor of C-MOS technology, with a processing capacity of 32 bits, comprising a static random-access cache memory (S-Cache-RAM) with a storage capacity of 64 Kbits for instruction and data stream and a static random-access cache memory (S-Cache-RAM) with a storage capacity of 16 Kbits for instruction stream only, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 62x62 mm, with not more than 431 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : DC 262 A or  other identification markings elating to devices complying with the abovementioned description 0 ex 8542 11 71 *21 Microcontroller or microcomputer of N-MOS (including H-MOS) technology, with a processing capacity of 8 bits , comprising an UV-erasable , programmable , read only memory (EPROM) with a storage capacity of either ' 14 432 bits , 30 016 bits or 30 208 bits , a random-access memory (RAM) with a storage capacity of either 832 bits or 896 bits , a read only memory, non-programmable (ROM) with a storage capacity of either 920 bits , 1 528 bits or 1 728 bits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 18 x54 mm, with not more than 44 connections and bearing: 28 . 6 . 93 No L 156/ 87Official Journal of the European Communities Rate of CN code TARIC Description autonomous duty (% ) ex 8542 1171  an identification marking consisting of or including one of the following combinations (cont'd) of figures and letters : MC 68705P3 MC 68705R3 MC 68705S3 or y  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *22 Microcontroller or microcomputer with a processing capacity of 8 bits, comprising a programmable, non-erasable, read only memory (PROM) or a UV erasable, programmable, read only memory (EPROM) with a capacity of 32 Kbits and a random-access memory (RAM) with a capacity of 1 Kbit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 53 mm, with not more than 44 connections , with or without a quartz window oh the upper surface and bearing:  an identification marking consisting of or including one of the following combinations of figures : 7742 8751 or N  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *23 Microcontroller or microcomputer of N-MOS (including H-MOS) technology , with a processing capacity of 8 bits , having peripheral interface functions, comprising a random-access memory (RAM) with a storage capacity not exceeding 2 Kbits, a read only memory, non-programmable (ROM), a programmable, non-erasable , read only memory ¢ (PROM) or a UV erasable , programmable, read only memory (EPROM) with a storage capacity of 16 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 53 mm, with not more than 44 connections and bearing :  an identification marking consisting of or including one of the following combinations of figures : 8042 8742 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *24 Microcontroller or microcomputer of C-MOS technology , with a processing capacity of 8 bits , having a register-to-register architecture , comprising a static random-access memory (S-RAM) with a storage capacity of not more than 12 Kbits and a programmable, non-erasable, read only memory (PROM) or an UV-erasable, programmable, read only memory (EPROM) or an electrically erasable, programmable, read only memory ' (E2PROM), with a storage capacity of not more than 256 Kbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 100 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 370C010 370C056 370C250 370C350 370C732 370C850 370C032 370C058 370C256 370C352 370C756 374C036 370C050 370C150 370C310 370C356 370C758 370C052 370C156 370C332 370C358 370C810 or  other identification markings relating to devices complying with the abovementioned description 0 No L 156 / 88 Official Journal of the European Communities 28 . 6 . 93 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 71 *25 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits , comprising a random-access memory (RAM) with a storage capacity of 256 bits, a read only memory , non-programmable (ROM) with a storage capacity of 16 Kbits, an electrically erasable , programmable , read only memory (E2PROM) with a storage capacity of 2 Kbits , a clock generator, a 4-bit timer , a serial communications interface and a 14-bit digital-to-analogue converter , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 10 x 29 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : HD 401220 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *26 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits , comprising a programmable , non-erasable, read only memory (PROM) or an UV erasable , programmable, read only memory (EPROM) with a storage capacity of 60 Kbits or more but not exceeding 128 Kbits and a random-access memory (RAM) with a storage capacity not exceeding 3 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 26 x 54 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 87C51 87C54 MC68HC705C8 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *29 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 8 bits, comprising a random-access memory (RAM) with a storage capacity of 4 Kbits, a read only memory , non-programmable (ROM) or a programmable , non-erasable, read only memory (PROM) or an UV erasable , programmable , read only memory (EPROM), with a storage capacity of 96 Kbits , an electrically erasable programmable , read only memory (E2PROM) with a storage capacity of 4 Kbits and an 8-channel analogue-to-digital converter, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20 x 20 mm, with not more than 64 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MC 68HC11E9 MC 68HC711E9 or  other identification markings relating to devices complying with the abovementioned description 0 »x 8542 11 71 *30 Microcontroller or microcomputer of C-MOS-technology, with a processing capacity of 8 bits, consisting of a read only memory , non-programmable (ROM) with a storage capacity of 192 Kbits, a random-access memory (RAM) with a storage capacity of 4,5 Kbits and an arithmetic coprocessor , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 15 x21 mm, with not more than 80 connections and bearing: 28 . 6 . 93 Official Journal of the European Communities No L 166 / 89 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 71  an identification marking consisting of or including the following combination of (cont'd) figures and letters : CXP80524 or .  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 71 *32 Microcontroller or microcomputer with a processing capacity of 8 bits , having universal peripheral interface functions , comprising a random-access memory (RAM) with a storage capacity of 1 Kbit , ari UV erasable, programmable , read only memory (EPROM) with a storage capacity of 2 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 53 mm, with not more than 44 connections , with a quartz window on the upper surface , and bearing:  an identification marking consisting of or including the following combination of figures and letters : D 8742 or  other identification markings relating to devices complying with the' abovementioned description 0 ex 8542 11 71 *34 Microcontroller or microcomputer of C-MOS technology , with a processing capacity of 8. bits , comprising a random-access memory (RAM) with a storage capacity of 2 or 8 Kbits , an electrically erasable, programmable , read only memory (E2PROM) with a storage capacity of 4 Kbits and an 8-channel analogue-to-digital converter, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm, with not more than 208 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: MC 68HC11F SC 415112FU SC 805666FN SC 415111FU SC415016FU or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 73 *01 Microcontroller or microcomputer of N-MOS technology (including H-MOS), with a processing capacity of 16 bits, comprising at least one read only memory, non-programmable (ROM) with a storage capacity of 510x13 bits or a UV erasable, programmable, read only memory (EPROM) with a storage capacity of 512x13 bits , a random-access memory (RAM) with a storage capacity of 2 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 37 mm, with not more than 28 connections and hearing:  an identification marking consisting of or including one of the following combinations of figures and letters : PD 7720 PD 77 P 20 or  other identificatioEi markings relating to devices complying with the abovementioned description 0 No L 156 /90 Official Journal of the European Communities 28 . 6 . 93 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 73 *02 Microcontroller or microcomputer of C-MOS technology , with a processing capacity of 16 bits and a 16-bit address-bus and an 8-bit data-bus , comprising a random-access memory (RAM) with a storage capacity of 4 Kbits or more, a read only memory, non-programmable (ROM) or a programmable non-erasable read only memory (PROM) or a UV-erasable , programmable , read only memory (EPROM) with a storage capacity of 128 Kbits or more , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 36x60 mm, with not more than 120 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MB 89715 MB 89P715 MB 89W715 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 73 *04 Microcontroller or microcomputer of C-MOS technology , with an arithmetic-logic unit (ALU ) with a processing capacity of 16 bits and an 8 -bit data-bus , comprising a read only memory, non-programmable (ROM) with a storage capacity of 128 Kbits , a random-access memory (RAM) with a storage capacity of 2 Kbits, an 8-channel analogue-to-digital converter , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 26 x 42 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : PD 78C14 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 73 *07 Microcontroller or microcomputer of C-MOS technology , with a processing capacity of 16 bits , comprising a multiplier / accumulator (MAC), an arithmetic-logic shifter , a microprocessor interface port , a read only memory (ROM) with a storage capacity of 48 Kbits, a static random-access memory (S-RAM) with a storage capacity of 16 Kbits, an analogue-to-digtal converter , a digital-to-analogue converter and a programmable timer , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 40 x 40 mm, with not more than 144 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 21msp52BS-52 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 73 *09 Microcontroller or microcomputer of C-MOS technology , with a processing capacity of 16 bits , comprising sixteen 8-bit or eight 16-bit registers, a read only memory, non-programmable (ROM) or a programmable , read only memory (PROM), with a storage capacity of 128 Kbits, a random-access memory (RAM) with a storage capacity of 4 Kbits , 3 timers , a serial communications interface , an 8-channel analogue-to-digital converter and 9 input/ output ports , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31 x 31 mm, with not more than 84 connections and bearing: No L 156 / 9128 . 6 . 93 Official Journal of the European Communities Rate of CN code TARIC Description autonomous duty (%.) ex 8542 11 73  an identification marking consisting of or including the following combination of (cont'd) figures and letter!;: HD 6473308CP or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 74 *01 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 24 bits , comprising a read only memory, non-programmable (ROM) with a storage capacity of 60 Kbits or more, random-access memories (RAMs) with a total storage capacity of 12 Kbits or more and a 24-bit floating point data arithmetic unit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 40 x 40 mm, with not more than 135 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : MB 86220 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 74 *08 Microcontroller or microcomputer, with an arithmetic-logic unit (ALU) with a processing capacity of 32 bits and a 16-bit data-bus, comprising random-access memories (RAMs) with a total storage capacity not exceeding 160 Kbits , a read only memory , non-programmable (ROM) or a UV erasable , programmable, read only memory (EPROM) with a storage capacity not exceeding 256 Kbits , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 29 x 54 mm, with net more than 144 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or of figures and letters : 320 10 320 C 15 320 C 50 320 E 15 320 11 320 C 17 320 C 51 320 E 17 320 C 10 320 C 25 320 C 53 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 74 *09 Microcontroller or microcomputer of N-MOS (including H-MOS) technology, with a processing capacity of 32 bits , comprising 24 registers of 32 bits and a random-access memory (RAM) with a storage capacity of 2 Kbits , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 24 x 24 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including the following combination of figures and letter s : HGC 6127 or  other identification markings relating to devices complying with the abovementioned description 0 28 . 6 . 93No L 156 / 92 Official Journal of the European Communities Rate of CN code TARIC Description * autonomous duty (% ) ex 8542 11 74 * 10 Microcontroller or microcomputer with a processing capacity of 32 bits , comprising one or more random-access memories (RAMs) with a total storage capacity not exceeding 48 Kbits , a read only memory, non-programmable (ROM) with a storage capacity not exceeding 128 Kbits and a floating decimal point arithmetic unit with a capacity of 32 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 45 x 53 mm, with not more than 208 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DSP 32 MB 86232 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 74 * 12 Microcontroller or microcomputer of C-MOS technology , with a processing capacity of 32 bits , consisting of a system integration module (SIM) with configuration register , a random-access memory (RAM) with a storage capacity of 16 Kbits , a time processor unit (TPU) with 16 independent programmable channels , a serial peripheral interface and a serial communications interface, in the form of a monolithic integrated circuit, contained in a&gt; housing the exterior dimensions of which do not exceed 29 x 29 mm, with not more than 144 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : MC 68332 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 74 * 13 Microcontroller or microcomputer of C-MOS technology , with a processing capacity of 32 bits , having the function of audio-data processing, comprising an arithmetic-logic unit (ALU ) of 32 bits , a multiplier / accumulator (MAC) of 52 bits , 2 dynamic random-access memories (D-RAMs) with a total storage capacity of 12 Kbits and 2 static random-access memories (S-RAMs) with a total storage capacity of 14 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 23 x 82 mm, with not more than 64 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TMC 57000 TMC 57001 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 75 *01 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of -56 bits , comprising 4 bidirectional buses of 24 bits , 3 read only memories , non-programmable (ROMs) with a total storage capacity of 12,75 Kbits or 102 Kbits and 2 or 3 random-access memories (RAMs) with a total storage capacity of 12 Kbits or 24 Kbits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of whieh/cfo-not exceed 48 x 48 mm, with not more than 132 connections and bearing: 28 . 6 . 93 Official Journal of the European Communities No L 1 56/93 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 75  an identification marking consisting of or including one of the following combinations (cont'd) of figures and letters : DSP 56000 DSP 56001 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 75 *22 Floating-point dual p »ort microcontroller or microcomputer of C-MOS technology, with a processing capacity of 96 bits , comprising a random-access memory (RAM) with a storage capacity of 32 Kbits End 2 random-access memories (RAMs) each with a storage capacity of 16 Kbits and a read only memory, non-programmable (ROM) with a storage capacity of 2 Kbits and 2 read only memories, non-programmable (ROMs) each with a storage capacity of 16 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 48 x 48 mm, with not more than 223 connections and bear ing:  an identification marking consisting of or including the following combination of figures and letters : DSP 9 6002 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 77 *01 Gate array of C-MOS technology, with metal gates , with an operating voltage of 12 V, with not less than 6137 two-input functions , having within the array a digital code produced by an electron beam, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 11 x29 mm, with not more than 22 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : FB 215 or  other identification markings relating to devices complying with the abovementioned description 7 :x 8542 11 79 *01 Digital signal synthesiser based on standard cells of C-MOS technology, comprising 32 independent programmable channels, a clock generator , an input/output decoder , a microprocessor with a processing capacity of 8 bits , 2 timers , an interrupt controller , 2 digital-to-analogue converters and an analogue-to-digital converter , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31 x31 mm, with not more than 128 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : VY 06243 or  other identification markings relating to devices complying with the abovementioned description 0 28 . 6 . 93No L 156 / 94 Official Journal of the European Communities Rate of CN code TARIC Description autonomous duty (% ) sx 8542 11 79 *02 Interface and control circuit based on standard cells of C-MOS technology, capable of interfacing between a 32-bit data-bus and a 16-port asynchronous multiplexer, comprising data- registers , control- and status-registers, and a FIFO (first in, first out) read/write memory controller, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 29 x 29 mm, with not more than 160 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 1TWA-0302 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 79 *03 Audio digital filter based on standard cells of C-MOS technology, with 16 channels, each of them real-time programmable with 20 parameters or more , comprising a multiplier / accumulator (MAC), a timer and 2 random-access memories (RAMs) for the storage of parameters and of temporary processing data , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: VC 5396 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 90 *21 Static random-access memory of bipolar technology (bipolar S-RAM), with a storage capacity of 64 x 9 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 1 6 x 40 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82 S 09 MBM 93419 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 90 *28 Static random-access memory of TTL technology (TTL S-RAM), with a storage capacity of 1 Kbit and an access time not exceeding 45 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 30 mm, with not more than 22 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures : 93422 93425 or  other identification markings relating to devices complying with the abovementioned description 0 28 . 6 . 93 Official Journal of the European Communities No L 156 / 95 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 90 *72 Programmable , non-erasable , read only memory (PROM) of Schottky TTL technology, with a storage capacity of 2 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x39 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 27 S 12 5305 5624 7053 82 S 131 27 S 13 5306 6305 7058 93436 28 L 22 5308 6306 74 S 570 93446 28 LA 22 5309 6308 74 S 571 MB 7115 28 L2XMFC 53 S 240 6309 76 LS 03 MB 7116 29613 53 S 241 63 S 240 7620 MB 7117 29770 54 S 570 63 S 241 7621 MB 7118 29771 54 S 571 6335 82 S 114 38510 5604 6336 82 S 130 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 90 *73 Programmable , non-erasable , read only memory of bipolar technology (bipolar PROM), with a storage capacity of 16 Kbits and a standby current of 50 mA or more but not exceeding 80 mA, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 14x33 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 27 PS 191 27 PS 291 27 S 191 27 S 291 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 90 *74 Programmable , non-erasable , read only memory (PROM), with a storage capacity of 32 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 63 S 3281 AM 27S43 MB 7141 MB 7142 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 90 *76 Programmable , non-erasable , read only memory (PROM) of GaAs technology with a storage capacity of 4 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 17 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 14GD048 14GM048 or  other identification markings relating to devices complying with the abovementioned description 0 28 . 6 . 93No L 156 /96 Official Journal of the European Communities Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 91 *02 16-bit microprocessor of bipolar technology , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 25 x 82 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AM 29116 SBP 9989 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 *05 Sextuple or triple flip-flop of the D-type of bipolar technology, with emitter-coupled logic (ECL) input / output , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 31 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combination of figures and letters : F100131 F100151 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 *06 Quintuple OR/NOR gate of bipolar technology, with emitter-coupled logic (ECL) input/ output , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13x31 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : F100102 F100107 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 *07 Sextuple hexadecimal latch of the E&gt;-type of bipolar technology , with emitter-coupled logic (ECL) input/ output , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13x31 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : F100150 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 1 1 95 *08 Logic circuit of bipolar technology, with not more than 6 logic functions, a supply voltage of 11 V or more but not exceeding 18 V , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 23 mm, with not more than 18 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : FZH 101 A FZH 191 FZJ 121 FZH 111 A FZH 201 FZK 101 or  other identification markings relating to devices complying with the abovementioned descrintion 0 28 . 6 . 93 Official Journal of the European Communities No L 156 /97 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 95 *09 12- or 16-input multiplexer of bipolar technology , with emitter-coupled logic (ECL) input / output , in the lorm of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 13x31 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : F100163 F100164 F100171 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 * 10 Quintuple differential line receiver of bipolar technology , with emitter-coupled logic (ECL) input / output, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 13x31 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : F100114 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 * 11 4-stage counter /4-bit shift register of bipolar technology , with emitter-coupled logic (ECL) input / output, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 13x31 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : F100136 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 * 12 8-bit shift register of bipolar technology, with emitter-coupled logic (ECL) input/ output, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13x31 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : F100141 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 * 18 Control circuit for disc storage units based on gate arrays of bipolar technology, comprising 1 800 gates, with not more than 80 emitter-coupled logic (ECL) and/or transistor-transistor logic (TTL) inputs/outputs, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 68 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: AmMPA 1850 or  other identification markings relating to devices complying with the abovementioned description 0 No L 156 /98 Official Journal of the European Communities 28 . 6 . 93 Rate of CN code TARIC Description autonomous duty (% ) :x 8542 11 95 *34 Multiple bus interface circuit (multiple bus buffer) of low-power Schottky (LPS ) technology, for interfacing the error correction and detection unit , a system data-bus and a dynamic random-access memory (D-RAM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20 x 33 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : AM 2961 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 *38 2-, 4-, 6-, 10- or 14-channel controller of bipolar technology , for controlling read/write signals from magnetic heads in hard-disc units , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 19 x 19 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 32 R 2020 R 32 R 510 A 32 R 522 32 R 2021 R 32 R 5121 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 *42 Driver circuit for write signals for magnetic tape storage units , of bipolar technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 11 x 29 mm, with not more than 22 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : VT 211 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 *43 Error correction and detection unit (ECDU) of bipolar technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 46 x 68 mm, with not more than 208 connections and bearing:  an identification marking" consisting of or including one of the following combinations of figures or figures and letters : 2960 74 AS 632 74 F 630 74 LS 631 54 AS 632 74 AS 634 74 F 631 DP 8400 54 AS 634 74 AS 6364 74 LS 630 or  other identification markings relating to devices complying with the abovementioned description 0 28 . 6 . 93 Official Journal of the European Communities No L 156 /99 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 95 *44 Control circuit of TTL technology, for the firing of magnetic print hammers, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 9x26 mm , with not more than 18 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures : 801379-002 810751-001 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 *45 Status and shift control unit of bipolar technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 16 x 57 mm, with not more than 42 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: AM 2904 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 *58 Interface and control circuit of bipolar technology, for interfacing signals between data processing machines and coaxial cable in a local area network (LAN), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 38 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AM 7996 DP 8392 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 1 1 95 *59 Interface circuit for the synchronization of data flow from a hard-disc drive, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 35 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: DP 8462 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 *60 Analogue-digital monolithic integrated circuit of bipolar technology for interface signals between the peripheral hard-disc, memory unit and the central processing unit (CPU), contained in a housing the exterior dimensions of which do not exceed 15 x 50 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : AD 581 C or T  other identification markings relating to devices complying with the abovementioned description 0 No L 156 / 100 Official Journal of the European Communities 28 . 6 . 93 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 95 *61 Subscriber line interface circuit (SLIC) of dielectric isolation technology, with an internal programmed constant line current, comprising a resistor network and an operational amplifier , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 39 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HC 5502 HC 5504 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 95 *62 Driver circuit of GaAs technology , for controlling laser diodes or other light-emitting diodes (LEDs), in the form of a monolithic integrated circuit , contained in a housing the exterior 'dimensions of which do not exceed 17 x 17 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 16G075 16G076 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 *02 Audio digital-to-analogue converter of bipolar technology, with a dynamic range of 96 dB or more, comprising an internal voltage reference , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 16 x 37 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: PCM 63P or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 *03 Programmable amplifier of bipolar technology, for signals on a digital communications bus , in the form of monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 21 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : HS 3182 or  other identification markings relating to devices complying with the abovementioned description 0 &lt; ex 8542 11 98 *04 Monolithic integrated circuit (read/write data processor circuit) for the amplification and conversion of read signals and conversion of write signals for hard-disc drives, contained in a housing the exterior dimensions of which do not exceed 19x38 mm, with not more than 28 connections and bearing: 28 . 6 . 93 Official Journal of the European Communities No L 155/ 101 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 98  an identification marking consisting of or including one of the following combinations (cont'd) of letters and figures : 32 P 3000 32 P 540 32 P 541 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 *07 Demodulator for phase-shifted signals of bipolar technology, with a clock signal generator and a circuit for paral lel to serial conversion, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 15 x28 mm, with not more than 30 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TA 8662 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 1 1 98 *08 Demodulator/ tone-decoder of bipolar technology for frequency decoding , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 10x21 mm, with not more than 14 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : XR 2211 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 * 10 Block slave address generator of bipolar technology, for the address generation during block transfers on a bus , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 11x11 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : SN 74 ALS 2442 or  other identification markings relating to devices complying with the abovementioned description 0 :x 8542 11 98 * 11 2-, 4-, 6- or 8-channel read/write signal generator for hard-disc drives , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 17 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 32 R 117 32 R 501 or  other identification markings relating to devices complying with the abovementioned description 0 No L 156 / 102 28 . 6 . 93Official Journal of the European Communities Rate of CN code TARIC Description autonomous duty (% ) ex 8542 11 98 * 12 Function generator of bipolar technology for the generation of variable wave-forms, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10x21 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : XR 2206 XR 8038 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 * 13 Receiver / transmitter of Schottky technology , for Manchester-coded data , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18x28 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TMS 38051 TMS 38053 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 *14 Circuit of bipolar technology , for the regeneration of pulse-code-modulated (PCM) signals , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10x21 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: XR C 240 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 *16 Data-synchroniser for tape-reading units of bipolar technology , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 15 x 39 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : VT 210 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 98 * 17 Data synchroniser and encoder/decoder of bipolar technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x21 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or letters: 32 D 532 32 D 535 or  other identification markings relating to devices complying with the abovementioned description 0 28 . 6 . 93 Official Journal of the European Communities No L 156/ 103 Rate of CN code TARIC Description autonomous duty (% ) EX 8542 11 98 *20 Clock and data recovery circuit of GaAs technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 17 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 16G040 or  other identification markings relating to devices complying with the abovementioned description 0 sx 8542 11 98 *21 Comparator circuit of GaAs technology, for phase and frequency differences of frequencies not exceeding 1 GHz , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 17 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters;: 16G044 or  other identification markings relating to devices complying with the abovementioned description 0 jx 8542 19 20 * 10 Amplifier , in the form of a monolithic integrated analogue circuit , the exterior dimensions of which do not exceed 3x3 mm, for use in the manufacture of products falling within subheading 9021 40 00 (a) 0 :x 8542 19 20 *20 FM receiver / amplifier of bipolar technology, in the form of an unmounted analogue monolithic integrated circuit , the exterior dimensions of which do not exceed 4x6 mm, for use in the manufacture of products falling within subheading 9021 40 00 (a) 0 :x 8542 19 30 *02 Microwave amplifier of bipolar technology , with a nominal gain of 18 dB at 0,5 GHz or 22,5 dB at 1 GHz and 32,5 dB at 0,1 GHz or 26 at 1,5 GHz, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 2x4 mm or the diameter of which does not exceed 3 mm, with not more than 4 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : A-06 A-08 N10 or  other identification markings relating to devices complying with the abovementioned description 0 :x 8542 19 30 *03 Quadruple amplifier of C-MOS technology , with an input current not exceeding 20 pA, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8x20 mm, with not more than 14 connections and bearing: No L 156 / 104 Official Journal of the European Communities 28 . 6 . 93 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 19 30  an identification marking consisting of or including the following combination of (cont'd) figures and letters : LMC 660 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 30 *04 Programmable amplifier for driving into an output voltage of -9,5 V or more but not exceeding + 14,5 V or into an output current not exceeding 0,5 A, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 9x23 mm, with not more than 18 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : EL 2021C or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 30 *05 Amplifier of bipolar technology , with a supply current not exceeding 1,5 mA, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 9x9 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : LM 1964 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 30 *06 Amplifier of bipolar technology , with a typical operating frequency of 1,3 GHz, 2,3 GHz or 3 GHz and a single supply voltage of 5 V, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 3x3 mm, with not more than 6 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: C1D C1E C1F C1G C1H C1J or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 30 *07 Amplifier with an off-set voltage not exceeding 525 |iV at 25 °C, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 5x7 mm, with not more than 8 connections and bearing:  an identification marking consisting of or including the following combination of figures : 1006 or  other identification markings relating to devices complying with the abovementioned description 0 28 . 6 . 93 Official Journal of the European Communities No L 156 / 105 Rate of CN code TARIC Description autonomous duty (% ) :x 8542 19 30 *08 . Amplifier of GaAs technology, having a nominal gain of 18 or more but not exceeding 30 dB and a frequency range of not more than 1,9 GHz , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 17 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 16G071 16G072 16G074 MGF 7131 or  other identification markings relating to devices complying with the abovementioned description 0 ix 8542 19 30 *10 Amplifier , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 2x4x4 mm, with not more than 10 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : C 05 V 35 or  other identification markings relating to devices complying with the abovementioned description These devices are for use in the manufacture of products falling within subheading 902140 00(a) ^ 0 :x 8542 19 30 * 15 Amplifier with an input current not exceeding 80 nA, in the form of a monolithic integrated analogue circuit , contained in a , housing the exterior dimensions of which do not exceed 8x11 mm or the diameter of which does not exceed 10 mm, with not more than 8 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: OPA 37 PA 111 OPA 121 or  other identification markings relating to devices complying with the abovementioned description 0 ;x 8542 19 30 *25 Variable amplifiers for the range of frequencies of 10 Hz or more but not exceeding 30 kHz , with a gain of 85 dB or more , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8x19 mm, with not more than 8 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : M 5218 or  other identification markings relating to devices complying with the abovementioned description 0 :x 8542 19 30 *30 Dual or quadruple amplifier operating with a supply current per amplifier not exceeding 30 nA, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8x11 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : LT 1178 LT 1179 or  other identification markings relating to devices complying with the abovementioned description 0 No L 156 / 106 Official Journal of the European Communities 28 . 6 . 93 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 19 30 *40 Thermocouple amplifier for instrumentation control at temperatures from 0 to 50 °C , incorporating an alarm system , in the form of a monolithic integrated analogue circuit ,. contained in a housing the exterior dimensions of which do not exceed 8 x 20 mm, with not more than 14 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AD 594 AD 595 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 30 *80 Amplifier with a programmable gain factor, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 30x45 mm or the diameter of which do not exceed 11 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : PGA 102 PGA 202 PGA 203 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 50 *10 Voltage regulators with a quiescent current of 75 y.A and a drop out voltage of 380 mV at 100 mA, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 7x11 mm, with not more than 8 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: LP 2950 LP 2951 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 50 *20 Voltage regulator with an input voltage range of 3 V or more but not exceeding 60 V and a quiescent current of 6 mA, comprising an internal 1,25 A, 2,5 A or 5 A switch circuit , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 11 x39 mm or the diameter of which do not exceed 11 mm, with not more than 8 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: LT 1070 LT 1071 LT 1170 LT 1171 LT 1172 or  other identification markings relating to devices complying with the abovementioned description ~ 0 ex 8542 19 50 *30 Adjustable shunt voltage regulator , comprising an internal voltage reference and divider resistors with a collector (sink) current of 1 mA or more but not exceeding 100 mA and an initial voltage reference tolerance of 0,4 % , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8x11 mm, with not more than 8 connections and bearing: 28 . 6 . 93 Official Journal of the European Communities No L 156 / 107 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 19 50  an identification marking consisting of or including the following combination of (cont'd) figures and letters : LT 1431 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 50 *40 Variable voltage regulator with a supply current not exceeding 120 nA at an output current not exceeding 100 jiA and a dropout voltage not exceeding 0,85 V at an output current of 125 mA, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 20 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : LT 1020 LT 1120 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 50 *50 Voltage regulator with an output voltage of 2,1 V ( ±2,5 % ) or 3 V ( ±2,5 % ) at a nominal output current of 40 mA, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 6x6 mm, with not more than 3 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 0 C (RH5 RA 30 AA) IB (RH5 RA 21 AA) or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 *06 Pre-magnetisation control circuit for audio magnetic tapes of bipolar technology , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8x26 mm, with not more than 18 corinections and bearing:  an identification marking consisting of or including the following combination of figures and letters : PC 1297 CA or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 *08 Current-control circuit of bipolar technology , capable of driving a continuous output current of 2 A , having- an output-error detection function , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 11 x 16 mm, with not more than 5 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : PBD 3548 or  other identification markings relating to devices complying with the abovementioned description 0 No L 156 / 108 Official Journal of the European Communities 28 . 6 . 93 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 19 60 *09 Control circuit of BiMOS technology , capable of driving loads from the positive side of a power supply, providing a voltage-transient protection of - 100 V or more but not exceeding + 100 V, having an output leak-current not exceeding 150 jiA, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8x11 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : MC 3399DW or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 * 10 Circuit for driving current in a winding of linear motors or motors with rotating arms, of bipolar technology , working with an output voltage not exceeding 45 V at an output current not exceeding 1 ,8 A, in form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 17x23 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : PBL 3717 PBL 3770 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 *11 Circuit for driving linear motors or motors with rotating arms , of bipolar technology, working with an output voltage not exceeding 45 V at an output current not exceeding 1 A, comprising a clock generator, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 17x24 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures or of figures and letters : 34993 PBL 3771 PBL 3772 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 60 * 13 Circuit for driving linear motors or motors with rotating arms , of bipolar technology, working with an output voltage of 45 V at an output current of 1 ,75 A, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 17 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : UDN 2917 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 70 *20 Interface and control circuit of C-MOS technology , for the generation of graphic symbols on a cathode-ray tube , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 9x29 mm, with not more than 28 connections and bearing: 28 . 6 . 93 Official Journal of the European Communities No L 156 / 109 Rate of CN code TARIC ¢ Description autonomous duty (% ) ex 8542 19 70  an identification marking consisting of or including the following combination of (cont'd) figures and letters : MN 1297 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 70 *30 Interface circuit of bipolar technology, for interfacing data and power between a microcontroller or microcomputer and a read /write terminal , comprising a bridge rectifier , a power supply regulator, a reset circuit , a transmitter and a receiver, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8x11 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : LB 1167A or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *05 Programmable encoder/decoder circuit of C-MOS technology , comprising an electrically erasable , programmable , read only memory (E2PROM) with a storage capacity of 32 bits , an amplifier and an oscillator , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions ofwhich do not exceed 8 x 20 mm, with not more than 14 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AZ 280 TMC3637 or  other identification markings relating to devices complying with the abovementioned description 0 \ ex 8542 19 80 *06 Analogue modulator of C-MOS technology , having a dynamic range of 123 dB at 375 Hz, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 13x13 mm, with not more than 28 connections and bearing: *  an identification marking consisting of or including the following combination of figures and letters : CS 5323 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *09 Switch unit of bipolar technology, for audio signals , having a distortion not exceeding 0,005 % , comprising 2 control units and 2 alternating switches , in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 8x13 mm, with not more than 10 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TK 15022 Z or  other identification markings relating to devices complying with the abovementioned description 0 No L 156 / 110 Official Journal of the European Communities 28 . 6 . 93 Rate of CN code TARIC *Description autonomous duty (% ) ex 8542 19 80 * 12 Dual-tone multi- frequency (DTMF) generator bf C-MOS technology, capable of decoding 4-bit binary data and generating 16 tone pairs , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 11 mm, with not more than 14 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : TP 5088 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 14 Voltage-to- frequency converter , comprising an amplifier , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 24 mm or the diameter of which does not exceed 11 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : VFC32 VFC100 VFC101 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 15 Current-to-voltage converter with an input current not exceeding 100 nA and an output voltage not exceeding -10 V, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 8 X 32 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : ACF 2101 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 16 RMS-converter for computing the root mean square (RMS) value of wave-forms and converting this value to an equivalent direct current or an equivalent direct voltage , in the form of an monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 21 mm, or the diameter of which does not exceed 18 mm, with not more than 14 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AD 536 A AD 636 AD 637 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 * 17 Temperature transducer , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 6x6 mm or the diameter of which does not exceed 10 mm, with not more than 3 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AD 590 AD 592 or  other identification markings relating to devices complying with the abovementioned description 0 28 . 6 . 93 Official Journal of the European Communities No L 156 / 111 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 19 80 *21 Phase-locked loop (PLL) clock circuit of C-MOS technology, capable of synchronisation or multiplication of frequencies of 20 MHz or more but not exceeding 70 MHz, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 13 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : MC 88915 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *22 Detector for amplitude peaks in read/write signals of disc storage units, consisting of a differential amplifier with automatic gain control and a precision full-wave rectifier , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 12 x 12 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: ML 8464 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *23 Voltage comparator of dielectric isolation technology, comprising a master/slave flip / flop, operating within a common voltage range of - 12 V or more but not exceeding + 12 V and a differential voltage range of -24 V or more but not exceeding + 24 V and a response time not exceeding 6 ns, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 10x11 mm or the diameter of which do not exceed 10 mm, with not more than 8 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: EL 2019 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *24 Amplifier/comparator of bipolar technology , for the amplification and comparison of phase/frequency signals from sensor inputs , in the form of a monolithic integrated analogue circuit , contained' in a housing the exterior dimensions of which do not exceed 6x8 mm, with not more than 24 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : CXA 1418 N or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *25 Half-bridgerectifier, consisting of-1 2 field effect transistors of MOS technology (MOSFETs), capable of driving inductive or capacitive loads with a nominal voltage of 50 V and a nominal current of 2 A , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 6x11 mm, with not more than 16 connections and bearing: Official Journal of the European Communities 28 . 6 . 93No L 156 / 112 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 19 80  an identification marking consisting of or including the following combination of (cont'd) figures and letters : Si9950DY or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *26 Voltage converter and regulator of bipolar technology, with a voltage loss not exceeding 1,6 V at an output current of 100 mA, operating with a supply voltage range of 3,5 V or more but not exceeding 15 V, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8x11 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : LT 1054 v or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *32 Speech-transfer circuit of bipolar technology , operating at a supply voltage of 2,3 V or more but not exceeding 22 V, providing continuously regulation of transmit and receive gain and a mute function , comprising 4 amplifiers , an internal voltage reference , 2 DC regulators and a power down function , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8x13 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : PBL 3850 or  other identification markings relating to devices complying with the abovementioned description ' 0 ex 8542 19 80 *34 Passive decoder of BiMOS technology , comprising a fixed matrix , a 7-kHz filter , a noise-reducing circuit , a digital delay circuit and a memory-control circuit , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 58 mm, with not more than 64 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : LV 1000 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *35 Matrix decoder of BiMOS technology , comprising an adaptive matrix circuit , automatic-balance buffers , a noise generator and a control circuit , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 63 mm, with not more than 48 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : SSM2125 SSM2126 or  other identification markings relating to devices complying with the abovementioned description 0 28 . 6 . 93 Official Journal of the European Communities No L 156/ 113 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 19 80 *37 Serial 13-bit linear encoder/decoder of C-MOS technology , providing digital-to-analogue and analogue-to-digital conversion , comprising 2 sample and hold cicuits , a comparator/ amplifier , a data-selector circuit , a successive approximation register , 2 shift registers , a sequence controller and a voltage reference circuit , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 20 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : MC 145402 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *38 Encoder/decoder with pulse-code-modulation filter of C-MOS technology, operating with a + 5 V single-power supply , comprising an analogue-to-digital converter and a digital-to-analogue converter , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8x13 mm, with not more than 20 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: MC 145480 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *39 Encoder / decoder with pulse-code-modulation filter of C-MOS technology, with a dual-power supply and having a typical dissipation rate of 50 mW, comprising an analogue-to-digital converter and a digital-to-analogue converter, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8x11 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : MC 145503 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *40 Adaptive differentiated pulse-code-modulation circuit of C MOS technology, for encoding/decoding data , capable of full duplex data-transmission between a channel with a transfer rate of 64 Kbits per second and a channel with a transfer rate of 16 Kbits , 24 Kbits , 32 Kbits or 64 Kbits per second , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8 x20 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: MC 145532 or  other identification markings relating to devices complying with the abovementioned description 0 No L 156 / 114 Official Journal of the European Communities 28 . 6 . 93 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 19 80 *41 Voltage reference circuit providing a typical output voltage of 5 , 7 or 10 V with a drift slope (output voltage temperature co-efficient)not exceeding 20 ppm/ °C, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 8x11 mm or the diameter of which do not exceed 10 mm, with not more than 8 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: LT 1021 REF 102 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *42 Voltage reference circuit with a reverse breakdown of 1,235 V ( ±4ttiV) or 2,5 V ( ± 20 mV), in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions ofwhich do not exceed 5x6 mm or the diameter ofwhich does not exceed 6 mm, with not more than 8 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: LT 1004 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *44 Modulator of bipolar technology, operating in the UHF band, for the conversion of audio and video signals, in a frequency range of 470 MHz or more but not exceeding 630 MHz, in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 6x11 mm, with not more than 16 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ALP 101 CXA 1333 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *45 Full-frame charge-coupled image sensor with single-phase clocking and not more than 1 048 576 photosensitive areas, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 32 x 32 mm, with not more than 160 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: TC 223 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *46 Encoder/decoder with pulse-code-modulation filters of C-MOS technology, capable of voice digitisation and reconstruction at a speed of 64 Kbits /s or more but not exceeding 2 048 Kbits/ s , with a single power supply of 5 V, a power dissipation not exceeding 37 mW in operating mode and not exceeding 3 mW in power down mode and capable of automatically entering in power down mode with clock stop , in the form of a monolithic integrated analogue circuit, contained in a housing the exterior dimensions of which do not exceed 13 x 20 mm, with not more than 28 connections and bearing: 28 . 6 . 93 Official Journal of the European Communities No L 156 / 115 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 19 80  an identification marking consisting of or including one of the following combinations (cont'd) of figures and letters : 7508 B 7509 B or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *47 Programmable diode array, consisting of 14 individual diodes and a rectifier , of GaAs technology, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 17 mm, with not more than 44 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 16G010 16G011 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 20 10 *10 Microprocessor of C-MOS technology, with a processing capacity of 32 bits, consisting of a single substrate layer on which are mounted 2 chips , one comprising a central processing unit (CPU) and the other a memory unit , in the form of a hybrid integrated circuit, contained in a housing the exterior dimensions of which do not exceed 33 x 76 mm, with not more than 60 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures : 57-00000 57-19400 or  other identification markings relating to devices complying with the abovementioned description 0 ex.8542 20 30 *30 Four channel digital to-analogue converter, each channel having a capacity of 12 bits , in the form of a hybrid integrated circuit, contained in a housing the exterior dimensions of which do not exceed 21 x 41 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : AD 390 or  other identification markings relating to devices complying with the abovementioned description 0 :x 8542 20 30 *40 16-bit digital-to-analogue converter, in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x39 mm, with not more than 28 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DAC 705 DAC 706 DAC 707 DAC 708 DAC 709 or  other identification markings relating to devices complying with the abovementioned description 0 :x 8542 20 50 * 10 Amplifier for the frequency range 20 Hz to 20 000 Hz, in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 45 x 80 mm, with not more than 30 connections and bearing : No L 156 / 116 Official Journal of the European Communities 28 . 6 . 93 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 20 50  an identification marking consisting of or including one of the following combinations (cont'd) of figures and letters : STK 4041 STK 4151 STK 4201 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 20 50 *20 Amplifier for a nominal range of 0 or more but not exceeding 70 kHz, with an isolation voltage of 750 V or more and a leakage of not more than 1 jiA, in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 52 mm, with not more than 40 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ISO 100 ISO 102 ISO IO6ISO 120ISO 121 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 20 50 *30 Amplifier with a programmable gain factor, in the form of a hybrid integrated circuit, contained in a housing the exterior dimensions of which do not exceed 30 x 45 mm, with not more than 32 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : 3606 G or  other identification markings relating to devices complying with the abovementioned description . 0 ex 8542 20 50 *40 Amplifier with an input power of 1 mW and an output power of 3,5 W at a frequency range of 890 MHz or more but not exceeding 915 MHz , in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 5 x 15 x 34 mm, with not more than 6 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : XHW 903 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 20 50 *50 Amplifier , operating with a supply voltage of 28 V, for frequencies of 1 625 MHz or more but not excedding 1 645 MHz, in the form of a hybrid integrated circuit, contained in a housing the exterior dimensions of which do not exceed 27 x 96 mm, with not more than 6 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters: STM 1645-30 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 20 80 *20 Subscriber-connection units (cross-point switch ) with 4 or more but not more than 12 switches and an operating voltage of 150 V or more , in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 41 x 92 mm, with not more than 94 connections and bearing: 28 . 6 . 93 Official Journal of the European Communities No L 156 / 117 Rate of CN code TARIC Description autonomous duty (% ) ex 8542 20 80  an identification marking consisting of or including one of the following combinations (cont'd) of figures : 719 904 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 80 00 *01 Dual field-effect transistor of N-MOS (including H-MOS) technology (Dual N/H-MOSFET), having a drain-to-source breakdown-voltage of 20 V or more , operating with a drain-current not exceeding 3,5 A and with a dissipation rate not exceeding 2 W, contained in a housing the exterior dimensions of which do not exceed 6x7 mm, with not more than 8 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures : 9956 9959 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8543 80 80 *91 Electromagnetic display consisting of 7 electromagnetic coils , which by means of the residual magnetism in the stators provide that the last indication remains available (set state), and 7 pivoting light-reflecting segments each of which is attached to a bar magnet . The display is contained in a housing the exterior dimensions of which do not exceed 28 x 36 x 50 mm 0 ex 8543 80 80 *93 Opto-electronic circuit comprising one or more light-emitting diodes (LEDs) and one photodiode with amplifier circuit and an integrated logic gate arrays circuit or one or more light-emitting diodes (LEDs) and of several photodiodes with amplifier circuit , contained in a plastic housing with not more than 8 connections and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HC PL 2 400 HC PL 2730 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8543 80 80 *94 Amplifier with an isolation voltage of 1 500 V or more and with a leakage current not exceeding 0,5 pA, consisting of 2 capacitors and 2 monolithic integrated circuits on a printed circuit which is mounted on a plastic carrier , the whole contained in a housing the exterior dimensions of which do not exceed 8 x 21 mm, with not more than 8 connections and bearing:  an identification marking consisting of or including the following combination of figures and letters : ISO 122 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8543 80 80 *95 Speech reproducing module, consisting of a printed circuit on which are mounted:  a synthesiser , in the form of a monolithic integrated circuit and contained in a housing,  a piezo-electric or magnetic loudspeaker ,  two or three supply batteries, a switch , three capacitors , and whether or not incorporating:  either a read only memory, non-programmable (ROM) with a storage capacity of 1 Mbit or an UV erasable , programmable , read only memory (EPROM) with a storage capacity of 128 Kbits , in the form of a monolithic integrated circuit and contained in a housing, the whole contained in a housing the exterior dimensions of which do not exceed 4 x 60 x 95 mm, with not more than 24 connections and bearing: No L 156 / 118 Official Journal of the European Communities 28 . 6 . 93 Rate of CN code TARIC Description autonomous duty (% ) ex 8543 80 80  an identification marking consisting of or including the following combination of (cont'd) letters : SPMS or  other identification markings relating to devices complying with the abovementioned description 0 ex 8543 80 80 *96 Digital image processor unit with a speed of 1 to 50 images per second , with a spatial resolution of 512x512 pixels or more and a radiometric resolution of 16 bits , comprising supply units and 11 printed circuits on which are mounted integrated circuits and other active and passive elements , the whole mounted in a frame, for use in the manufacture of cardiodiagnostic appparatus (a ) 0 ex 8544 19 90 * 10 Insulated winding wire containing by weight 99,5 % or more of aluminium , neither lacquered , varnished nor enamelled , with a total thickness of 0,15 mm or more but not exceeding 0,16 mm 0 ex 8545 90 90 *01 Cell and battery carbon , in the form of rods , with a length of 34 mm or more but not exceeding 160 mm and a diameter not exceeding 12 mm 0 ex 8548 00 00 *92 Contact image sensor , comprising a row of 1 728 or more but not more than 2 050 photosensitive dots and a row of light-emitting diodes (LEDs), contained in a housing the exterior dimensions of which do not exceed 23 x 24 x 277 mm 0 ex 9001 10 10 * 10 Image reverser made up from an assembly of optical fibres ex 9001 10 90 * 10 0 ex 9002 11 00 * 10 Adjustable lens unit , having a focal length of 90 mm or more but not exceeding 180 mm and comprising a combination of between 4 and 8 glass or methacrylic lenses with a diameter of 120 mm or more but not exceeding 180 mm, each lens coated on at least one side With a magnesium fluoride layer , for use in the manufacture of video projectors ( a ) 0 ex 9002 90 91 * 10 Optical element comprising an octagonal Fresnel lens , for use in the manufacture of overhead projectors ( a) 0 ex 9013 80 10 * 10 Liquid crystal displays (LCDs) consisting of a layer of liquid crystals between 2 glass sheets or plates , with a 7 or more but not exceeding 240 figures or letters , the exterior dimensions do not exceed 45x76 mm, with not more than 192 connections , for use in the manufacture of calculators (a) 0 ex 9021 30 90 *29 Vascular prothesis , neither woven nor knitted, of which the largest opening has an internal diameter of more than 6 mm but not exceeding 8 mm 0 \ ex 9021 30 9t) * 30 Heart valves and parts thereof 0 ex 9608 91 00 * 10 Non-fibrous plastic pen-tips with an internal channel 0 ex 9613 90 00 *20 Piezo-electric ignition mechanism 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions .